Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 1 of 75. PageID #: 430242



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 IN RE: NATIONAL PRESCRIPTION         )               MDL 2804
                                      )
 OPIATE LITIGATION                    )               Case No.: 1:17-md-2804
                                      )
 THIS DOCUMENT RELATES TO:            )               Judge Dan Aaron Polster
                                      )
 ALL CASES                            )
                                      )
 _____________________________________)


       DECLARATION OF CAMERON R. AZARI ON IMPLEMENTATION AND
               ADEQUACY OF NOTICES AND NOTICE PLAN


I, CAMERON R. AZARI hereby declare and state as follows, pursuant to 28 U.S.C. § 1746:

       1.      My name is Cameron R. Azari. I am over the age of twenty-one. Unless otherwise

indicated below, I have personal knowledge of the matters set forth herein, and I believe them to

be true and correct.

       2.      I am an expert in the field of legal notice and I have served as a legal expert in

dozens of federal and state cases involving class action notice plans.

       3.      I am the Director of Legal Notice for Hilsoft Notifications (“Hilsoft”), a firm that

specializes in designing, developing, analyzing and implementing large-scale, un-biased, legal

notification plans. Hilsoft is a business unit of Epiq Class Action & Claims Solutions, Inc.

(“Epiq”).

       4.      Hilsoft has been involved with some of the most complex and significant notices

and Notice Plans in recent history. With experience in more than 400 class action cases, including

more than 35 MDLs, notices prepared by Hilsoft have appeared in 53 languages with distribution
DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 2 of 75. PageID #: 430243




in almost every country, territory and dependency in the world. Courts have recognized and

approved numerous notice plans developed by Hilsoft.

                        EXPERIENCE RELEVANT TO THIS CASE

       5.      I have served as a notice expert and have been recognized and appointed by courts

to design and provide notice in many large, significant cases, including: In re: Takata Airbag

Products Liability Litigation (Settlements with – BMW, Mazda, Subaru, Toyota, Honda, Nissan

and Ford), MDL No. 2599 (S.D. Fla.) ($1.49 billion in settlements regarding Takata airbags: notice

plans included individual mailed notice to more than 59 million potential Class Members and

extensive nationwide media through multiple channels. Combined, the notice plans reached more

than 95% of U.S. adults aged 18+ who owned or leased a subject vehicle an average of 4.0 times

each); Hale v. State Farm Mutual Automobile Insurance Company, et al., 12-cv-00660 (S.D. Ill.)

($250 million settlement with approximately 4.7 million class members: the notice program

provided individual notice via postcard or email to approximately 1.43 million class members and

a robust publication program, which combined individual notice reached approximately 78.8% of

all U.S. Adults Aged 35+ approximately 2.4 times each); In re: Volkswagen “Clean Diesel”

Marketing, Sales Practices and Product Liability Litigation (Bosch Settlement), MDL No. 2672

(N.D. Cal.) (Notice Plan within the Volkswagen Emissions Litigation provided individual notice

to more than 946,000 vehicle owners via first class mail and to more than 855,000 via email.); In

re: Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, MDL No. 1720

(E.D.N.Y.) ($7.2 billion settlement: Notice Plan involved over 19.8 million direct mail notices,

plus a multimedia Notice Plan through multiple channels, which generated more than 770 million

adult impressions); In Re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on


DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
                                                2
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 3 of 75. PageID #: 430244




April 20, 2010, MDL No. 2179 (E.D. La.) (Dual landmark settlement Notice Plans to separate

“Economic and Property Damages” and “Medical Benefits” settlement classes. Notice effort

included over 7,900 television spots, over 5,200 radio spots, and over 5,400 print insertions and

reached over 95% of Gulf Coast residents); and In Re: Checking Account Overdraft Litigation,

MDL No. 2036 (S.D. Fla.) (Multiple bank settlements between 2010-2018 involving direct mail

and   email   to   millions   of   class   members     and    publication      in   relevant   local

newspapers. Representative banks include, Fifth Third Bank, National City Bank, Bank of

Oklahoma, Webster Bank, Harris Bank, M & I Bank, PNC Bank, Compass Bank, Commerce

Bank, Citizens Bank, Great Western Bank, TD Bank, BancorpSouth, Comerica Bank,

Susquehanna Bank, Associated Bank, Capital One, M&T Bank, Iberiabank and Synovus).

       6.     Courts also have credited my testimony on whether a certain method of notice

represents the best notice practicable under the circumstances. For example:

              a)      In re: Takata Airbag Products Liability Litigation (Ford), MDL No. 2599

       (S.D. Fla.), Judge Federico A. Moreno on December 20, 2018:

              The record shows and the Court finds that the Class Notice has been given to
              the Class in the manner approved by the Court in its Preliminary Approval
              Order. The Court finds that such Class Notice: .(i) is reasonable and
              constitutes the best practicable notice to Class Members under the
              circumstances; (ii) constitutes notice that was reasonably calculated, under
              the circumstances, to apprise Class Members of the pendency of the Action
              and the terms of the Settlement Agreement, their right to exclude themselves
              from the Class or to object to all or any part of the Settlement Agreement,
              their right to appear at the Fairness Hearing (either on their own or through
              counsel hired at their own expense) and the binding effect of the orders and
              Final Order and Final Judgment in the Action, whether favorable or
              unfavorable, on all persons and entities who or which do not exclude
              themselves from the Class; (iii) constitutes due, adequate, and sufficient
              notice to all persons or entities entitled to receive notice; and (iv) fully
              satisfied the requirements of the United States Constitution (including the
              Due Process Clause), FED. R. Civ. P. 23 and any other applicable law as

DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
                                               3
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 4 of 75. PageID #: 430245



            well as complying with the Federal Judicial Center's illustrative class action
            notices.

            b)     Hale v. State Farm Mutual Automobile Insurance Company, et al., 3:12-cv-

     00660-DRH-SCW (S.D. Ill.), Judge Herndon on December 16, 2018:

            The Class here is estimated to include approximately 4.7 million members.
            Approximately 1.43 million of them received individual postcard or email
            notice of the terms of the proposed Settlement, and the rest were notified via
            a robust publication program “estimated to reach 78.8% of all U.S. Adults
            Aged 35+ approximately 2.4 times.” Doc. 966-2 ¶¶ 26, 41. The Court
            previously approved the notice plan (Doc. 947), and now, having carefully
            reviewed the declaration of the Notice Administrator (Doc. 966-2), concludes
            that it was fully and properly executed, and reflected “the best notice that is
            practicable under the circumstances, including individual notice to all
            members who can be identified through reasonable effort.” See Fed. R. Civ.
            P. 23(c)(2)(B). The Court further concludes that CAFA notice was properly
            effectuated to the attorneys general and insurance commissioners of all 50
            states and District of Columbia.

            c)     Vergara, et al., v. Uber Technologies, Inc., 1:15-CV-06972 (N.D. Ill.), Judge

     Thomas M. Durkin on March 1, 2018:

            The Court finds that the Notice Plan set forth in Section IX of the Settlement
            Agreement and effectuated pursuant to the Preliminary Approval Order
            constitutes the best notice practicable under the circumstances and shall
            constitute due and sufficient notice to the Settlement Classes of the pendency
            of this case, certification of the Settlement Classes for settlement purposes
            only, the terms of the Settlement Agreement, and the Final Approval
            Hearing, and satisfies the requirements of the Federal Rules of Civil
            Procedure, the United States Constitution, and any other applicable law.
            Further, the Court finds that Defendant has timely satisfied the notice
            requirements of 28 U.S.C. Section 1715.

            d)     In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Products

     Liability Litigation (Bosch Settlement), MDL No. 2672 (N.D. Cal.), Judge Charles R. Breyer

     on May 17, 2017:

            The Court is satisfied that the Notice Plan was reasonably calculated to
            notify Class Members of the proposed Settlement. The Notice “apprise[d]
            interested parties of the pendency of the action and afford[ed] them an
            opportunity to present their objections.” Mullane v. Cent. Hanover Bank &

DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
                                              4
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 5 of 75. PageID #: 430246



             Trust Co., 339 U.S. 306, 314 (1950). Indeed, the Notice Administrator
             reports that the notice delivery rate of 97.04% “exceed[ed] the expected
             range and is indicative of the extensive address updating and re-mailing
             protocols used.” (Dkt. No. 3188-2 ¶ 24.)

             e)     In re Payment Card Interchange Fee and Merchant Discount Antitrust

     Litigation, No. 1:05-cv-03800 (E.D.N.Y.), Judge John Gleeson stated on December 13, 2013:

             The Class Administrator notified class members of the terms of the
             proposed settlement through a mailed notice and publication campaign that
             included more than 20 million mailings and publication in more than 400
             publications. The notice here meets the requirements of due process and
             notice standards… The objectors’ complaints provide no reason to
             conclude that the purposes and requirements of a notice to a class were not
             met here.

             f)     In Re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico,

     on April 20, 2010, MDL No. 2179 (E.D. La.), Judge Carl J. Barbier stated on January 11,

     2013:

             The Court finds that the Class Notice and Class Notice Plan satisfied and
             continue to satisfy the applicable requirements of Federal Rule of Civil
             Procedure 23(c)(2)(b) and 23(e), the Class Action Fairness Act (28 U.S.C.
             § 1711 et seq.), and the Due Process Clause of the United States
             Constitution (U.S. Const., amend. V), constituting the best notice that is
             practicable under the circumstances of this litigation.

             The Notice Plan surpassed the requirements of Due Process, Rule 23, and
             CAFA. Based on the factual elements of the Notice Plan as detailed below,
             the Notice Plan surpassed all of the requirements of Due Process, Rule 23,
             and CAFA.

             The media notice effort alone reached an estimated 95% of adults in the
             Gulf region an average of 10.3 times each, and an estimated 83% of all
             adults in the United States an average of 4 times each. These figures do not
             include notice efforts that cannot be measured, such as advertisements in
             trade publications and sponsored search engine listings. The Notice Plan
             fairly and adequately covered and notified the class without excluding any
             demographic group or geographic area, and it exceeded the reach
             percentage achieved in most other court-approved Notice Plans.




DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
                                              5
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 6 of 75. PageID #: 430247




        7.        Additional opinions approving Hilsoft’s Notice Plans are set forth in Hilsoft’s

curriculum vitae, attached as Exhibit A.

        8.        I am an active member of the Oregon State Bar, received my Bachelor of Science

from Willamette University and my Juris Doctor from Northwestern School of Law at Lewis and

Clark College. I have served as the Director of Legal Notice for Hilsoft since 2008 and have

overseen the detailed planning of virtually all of our court-approved Notice Plans since that time.

Prior to assuming my current role with Hilsoft, I served in a similar role as Director of Epiq Legal

Noticing (previously called Huntington Legal Advertising). Overall, I have over 19 years of

experience in the design and implementation of legal notification and claims administration

programs and have been personally involved in well over one hundred successful Notice Plans.

        9.        The facts in this declaration are based on what I personally know, as well as

information provided to me in the ordinary course of my business by my colleagues at Hilsoft and

Epiq, who worked with us to implement the notification effort.

                                            OVERVIEW

        10.       For In Re: National Prescription Opiate Litigation, Case No.: 1:17-md-2804 in the

Northern District of Ohio, my colleagues at Hilsoft/Epiq and I were consulted on the design of the

Notice and a Notice Plan to inform members of a certified Negotiation Class about their rights in

the litigation.

        11.       On September 11, 2019, the Court approved the Notice Plan (including proposed

forms of notice) and appointed Epiq as the Class Notice provider in the Order Certifying

Negotiation Class and Approving Notice (“Order”).




DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
                                                  6
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 7 of 75. PageID #: 430248




       12.     After the Court’s Order certifying the Class and approving notice, we began to

implement the Notice Plan. This declaration will detail the successful implementation of the

Notice Plan and document the completion of the notice activities to date. The declaration will also

discuss the notice administration activity to date, including the number of exclusion requests

received.

       13.     In my opinion, the Notice Plan was the best notice practicable under the

circumstances of this case and satisfied the requirements of due process, including its “desire to

actually inform” requirement.1

                                      Individual Notice – Mail

       14.     Epiq received two data files from Class Counsel. One data file was received on

May 30, 2019, which included 22,637 records. A second data file was received on August 7, 2019,

which included 34,458 records. After combining the two data files and removing any obvious

duplicate records, Epiq (with the assistance of Class Counsel) performed searches for the best

associated physical address for each record (and for some records, also an associated email

address). After this process was complete, it resulted in 34,617 distinct records for the initial notice

mailing, 10,128 of which also had records for the initial email effort.

       15.     On September 20, 2019, Epiq mailed 34,617 Class Action Notices and Exclusion

Request Forms via United State Postal Service (“USPS”) first-class mail, to each member of the




1
    “But when notice is a person’s due, process which is a mere gesture is not due process. The
means employed must be such as one desirous of actually informing the absentee might reasonably
adopt to accomplish it. The reasonableness and hence the constitutional validity of any chosen
method may be defended on the ground that it is in itself reasonably certain to inform those affected
. . .” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 315 (1950).
DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
                                                   7
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 8 of 75. PageID #: 430249




Negotiation Class. Each Notice was inserted into an approximate 9.5” by 6” windowed envelope

(described below).

       16.     Subsequently, on September 24, 2019, Epiq re-mailed 4,236 Class Action Notices

and Exclusion Request Forms via USPS first-class mail. This consisted of remailing records that

were mailed on September 20, 2019, but had incomplete or incorrect mailing addresses in the

initial mailing. The re-mailing was made using updated address information.

       17.     The return address on the Notices is a post office box maintained by Epiq. A copy

of the Class Action Notice and Exclusion Request Form as printed and mailed is attached as

Exhibit B.

       18.     As of November 27, 2019, after re-mailing efforts, 964 entities’ notices remain

undeliverable (Epiq was not able to identify better address information in its research to re-mail

the mail pieces). An undeliverable rate of just 2.8% percent is very low, in Epiq’s experience with

similarly-sized class notice mailings, and is indicative of the extensive research that was done prior

to mailing.

                                     Individual Notice – Email

       19.     On September 20, 2019, Epiq disseminated 10,128 Class Action Notices to all

Negotiation Class members for whom a facially valid email address was available (in addition to

a physical address). The emailed Class Action Notice was created using an embedded html text

format. This format provided easy to read text without graphics, tables, images and other elements

that would increase the likelihood that the message could be blocked by Internet Service Providers

(ISPs) and/or SPAM filters. Each Notice was transmitted with a unique message identifier. If the

receiving email server could not deliver the message, a “bounce code” was returned along with the


DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
                                                  8
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 9 of 75. PageID #: 430250




unique message identifier. For any Notice for which a “bounce” code was received, indicating

that the message was undeliverable, at least two additional attempts were made to deliver the

Notice by email.

       20.    The emailed Class Action Notice included an embedded link to the case website.

By clicking the link, recipients are able to easily access the Order Certifying Negotiation Class

and Approving Notice, other relevant case documents, a list of Frequently Asked Questions and

Answers, a proposed Allocation Map and other information about the lawsuit. The Class Action

Notice as emailed is attached as Exhibit C.

       21.    After completion of the initial Email Notice effort, Epiq received back 164

undeliverable emails.

                                         Case Website

       22.    On June 13, 2019, Epiq established a neutral, informational, case website

(www.OpioidsNegotiationClass.info) to enable potential Negotiation Class members to obtain

additional information and review relevant documents, including the Class Notice, the Exclusion

Request Form, the Order Certifying Negotiation Class and Approving Notice and other documents.

The site also includes a list of all Negotiation Class members.             Epiq also reserved

www.OpioidsNegotiationClass.com, which, when typed, will also reach the case website. The case

website address was prominently displayed in all notice documents.

       23.    As of November 25, 2019, there have been 15,953 individual user sessions to the

case website and 35,543 unique page hits.




DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
                                               9
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 10 of 75. PageID #: 430251




                   Toll-free Telephone Number and Postal Mailing Address

       24.     On September 20, 2019, a toll-free telephone number (1-877-221-7468) was

established. The toll-free number provides Negotiation Class members with access to recorded

information that includes answers to frequently-asked questions and directs them to the case

website. This automated phone system is available 24 hours per day, 7 days per week.

       25.     A post office box was established to allow Negotiation Class members to contact

the notice administrator by mail with any specific requests or questions.

       26.     An email inbox with the email address: (info@OpioidsNegotiationClass.info) was

also established to allow Negotiation Class members to contact the notice administrator by email

with any specific requests or questions. Epiq received and processed exclusion request and address

updates sent to the email address. All other inquires Epiq receives via the email address were and

are forwarded to counsel for review.

                           PLAIN LANGUAGE NOTICE DESIGN

       27.     The Class Action Notice was designed to be “noticed,” reviewed, and—by

presenting the information in plain language—understood by Negotiation Class members. The

design of the Notice followed the principles embodied in the Federal Judicial Center’s illustrative

“model” notices posted at www.fjc.gov. The Notices contain substantial, albeit easy-to-read,

summaries of all of the key information about Negotiation Class members’ rights and options.

       28.     The Notice was designed to increase noticeability and comprehension. Once

people “notice” the Notices, it is critical that they can understand them. As such, the Notices, as

produced, were clearly worded with an emphasis on simple, plain language to encourage

readership and comprehension.


DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
                                                10
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 11 of 75. PageID #: 430252




       29.     The Class Action Notice featured a prominent headline (“To: All U.S. Counties,

Cities, and Local Governments as listed at www.OpioidsNegotiationClass.info”) in bold text.

Critically, the Notice was inserted into a 6” by 9.5” windowed envelope with custom call-outs

printed on both the front and the back of the envelope. On the front, it read:

                                    Notice from the United States
                                    District Court for the Northern
                                            District of Ohio

                          In re: National Prescription Opiate Litigation

                                    November 22, 2019 Deadline

On the back of the envelope was printed the following:

        Your County or City’s rights are affected by a Negotiation Class seeking to settle
       claims against manufacturers, distributors, and retailers of prescription opiate drugs
     for monies spent addressing the opioid crisis. Please read the enclosed notice carefully.
                     There is a November 22, 2019 deadline that applies.

       30.     These custom features alerted recipients that the Notice was an important document

authorized by a court, that the content may affect them and there was a deadline to act, thereby

supplying reasons to read the Notice. The custom envelope as printed is attached as Exhibit D.

                More Than Adequate Time and Opportunity to React to Notices.

       31.     The mailing and emailing of the Class Action Notice was substantially completed

the week of September 20, 2019. This allowed more than adequate time (some months) for

Negotiation Class members to see the Notice and respond accordingly before the November 22,

2019, exclusion request deadline.

                                         Exclusion Requests

       32.     The exclusion request deadline was November 22, 2019. As of November 27,

2019, Epiq has received 580 requests for exclusion. Of these, 23 appear to be from entities that


DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
                                                  11
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 12 of 75. PageID #: 430253




are not Negotiation Class members. An additional 16 have rescinded their exclusion requests by

written request, resulting in 541 members of the Negotiation Class that have requested exclusion.

Those 541 members come from 43 states and the District of Columbia and range in population

from 20 to a little more than 4.2 million. This compares with the 34,458 class members listed on

the Negotiation Class website, with populations as high as 10 million.

       33.     Because the November 22, 2019, exclusion request deadline is a postmark deadline,

Epiq may continue to receive timely exclusion requests after the November 22, 2019, deadline. In

our experience, we may see timely postmarked requests arrive up to two weeks after the deadline.

However, the vast bulk of the exclusion requests likely have been received at this point, based on

our experience.

                                        CONCLUSION

       34.     The Notice Plan provided the best notice practicable under the circumstances of

this case, conformed to all aspects of Federal Rule of Civil Procedure 23, and comported with the

guidance for effective notice articulated in the Manual for Complex Litigation 4th.

       35.     The Notice Plan schedule afforded enough time to provide full and proper notice to

Negotiation Class members before any exclusion and objection deadlines.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

December 2, 2019.


                                                    ______________________________________
                                                      Cameron R. Azari




DECLARATION OF CAMERON R. AZARI, ESQ. ON IMPLEMENTATION AND ADEQUACY OF NOTICES
                                AND NOTICE PLAN
                                               12
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 13 of 75. PageID #: 430254




                    Exhibit A
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 14 of 75. PageID #: 430255




Hilsoft Notifications is a leading provider of legal notice services for large-scale class action and bankruptcy
matters. We specialize in providing quality, expert, notice plan development – designing notice programs that
satisfy due process requirements and withstand judicial scrutiny. Hilsoft Notifications (“Hilsoft”) has been retained
by defendants and/or plaintiffs for more than 400 cases, including more than 35 MDL cases, with notices
appearing in more than 53 languages and in almost every country, territory and dependency in the world. For
more than 24 years, Hilsoft’s notice plans have been approved and upheld by courts. Case examples include:

   Hilsoft designed and implemented monumental notice campaigns to notify current or former owners or
    lessees of certain BMW, Mazda, Subaru, Toyota, Honda, Nissan, and Ford vehicles as part of $1.49 billion
    in settlements regarding Takata airbags. The Notice Plans included individual mailed notice to more than
    59.6 million potential Class Members and notice via consumer publications, U.S. Territory newspapers,
    radio spots, internet banners, mobile banners, and specialized behaviorally targeted digital media.
    Combined, the Notice Plans reached more than 95% of adults aged 18+ in the U.S. who owned or leased
    a subject vehicle with a frequency of 4.0 times each. In re: Takata Airbag Products Liability Litigation
    (OEMS – BMW, Mazda, Subaru, Toyota, Honda, Nissan and Ford), MDL No. 2599 (S.D. Fla.).
   For a $250 million settlement with approximately 4.7 million class members, Hilsoft designed and
    implemented a Notice Program with individual notice via postcard or email to approximately 1.43 million
    class members and a robust publication program, which combined, reached approximately 80% of all U.S.
    Adults Aged 35+ approximately 2.4 times each. Hale v. State Farm Mutual Automobile Insurance
    Company, et al., 12-cv-00660 (S.D. Ill.)

   Hilsoft designed a Notice Program that included extensive data acquisition and mailed notice to notify
    owners and lessees of specific models of Mercedes-Benz vehicles. The Notice Program designed and
    implemented by Hilsoft reached approximately 96.5% of all Class Members. Callaway v. Mercedes-Benz
    USA, LLC, No. 8:14-cv-02011–JVS-DFM (C.D. Cal.).

   For a $20 million TCPA settlement that involved Uber, Hilsoft created a Notice Program, which resulted in
    notice via mail or email to more than 6.9 million identifiable class members. The combined measurable
    effort reached approximately 90.6% of the Settlement Class with direct mail and email, measured newspaper
    and internet banner ads. Vergara, et al., v. Uber Technologies, Inc. No. 1:15-CV-06972 (N.D. Ill.).

   A comprehensive notice program within the Volkswagen Emissions Litigation that provided individual notice
    to more than 946,000 vehicle owners via first class mail and to more than 855,000 via email. A targeted
    internet campaign further enhanced the notice effort. In re: Volkswagen “Clean Diesel” Marketing, Sales
    Practices and Product Liability Litigation (Bosch Settlement), MDL No. 2672 (N.D. Cal.).

   Hilsoft designed and implemented an extensive settlement Notice Plan for a class period spanning more
    than 40 years for smokers of light cigarettes. The Notice Plan delivered a measured reach of approximately
    87.8% of Arkansas Adults 25+ with a frequency of 8.9 times and approximately 91.1% of Arkansas Adults
    55+ with a frequency of 10.8 times. Hispanic newspaper notice, an informational release, radio PSAs,
    sponsored search listings and a case website further enhanced reach. Miner v. Philip Morris USA, Inc.,
    No. 60CV03-4661 (Ark. Cir.).

   One of the largest claim deadline notice campaigns ever implemented, for BP’s $7.8 billion settlement claim
    deadline relating to the Deepwater Horizon oil spill. Hilsoft Notifications designed and implemented the
    claim deadline notice program, which resulted in a combined measurable paid print, television, radio and
    Internet effort that reached in excess of 90% of adults aged 18+ in the 26 identified DMAs covering the Gulf
    Coast Areas an average of 5.5 times each. In re Oil Spill by the Oil Rig “Deepwater Horizon” in the
    Gulf of Mexico, on April 20, 2010, MDL No. 2179 (E.D. La.).


PORTLAND OFFICE     10300 SW ALLEN BLVD, BEAVERTON, OR 97005   T 503-597-7697   WWW.HILSOFT.COM     INFO@HILSOFT.COM
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 15 of 75. PageID #: 430256


 Large asbestos bar date notice effort, which included individual notice, national consumer publications,
  hundreds of local and national newspapers, Spanish newspapers, union labor publications, and digital
  media to reach the target audience. In re: Energy Future Holdings Corp., et al. (Asbestos Claims Bar
  Date Notice), 14-10979(CSS) (Bankr. D. Del.).

 Landmark $6.05 billion settlement reached by Visa and MasterCard. The intensive notice program involved
  over 19.8 million direct mail notices to class members together with insertions in over 1,500 newspapers,
  consumer magazines, national business publications, trade & specialty publications, and language & ethnic
  targeted publications. Hilsoft also implemented an extensive online notice campaign with banner notices,
  which generated more than 770 million adult impressions, a case website in eight languages, and acquisition
  of sponsored search listings to facilitate locating the website. In re Payment Card Interchange Fee and
  Merchant Discount Antitrust Litigation, MDL No. 1720 (E.D.N.Y.).

 BP’s $7.8 billion settlement of claims related to the Deepwater Horizon oil spill emerged from possibly the
  most complex class action in U.S. history. Hilsoft Notifications drafted and opined on all forms of
  notice. The 2012 notice program designed by Hilsoft reached at least 95% Gulf Coast region adults via
  television, radio, newspapers, consumer publications, trade journals, digital media and individual notice. In
  re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010, MDL No. 2179
  (E.D. La.).

 Momentous injunctive settlement reached by American Express regarding merchant payment card
  processing. The notice program provided extensive individual notice to more than 3.8 million merchants as
  well as coverage in national and local business publications, retail trade publications and placement in the
  largest circulation newspapers in each of the U.S. territories and possessions. In re American Express
  Anti-Steering Rules Antitrust Litigation (II), MDL No. 2221 (E.D.N.Y.) (“Italian Colors”).

 Overdraft fee class actions have been brought against nearly every major U.S. commercial bank. For
  related settlements, Hilsoft Notifications has developed programs that integrate individual notice and paid
  media efforts. Fifth Third Bank, National City Bank, Bank of Oklahoma, Webster Bank, Harris Bank, M& I
  Bank, PNC Bank, Compass Bank, Commerce Bank, Citizens Bank, Great Western Bank, TD Bank,
  BancorpSouth, Comerica Bank, Susquehanna Bank, Associated Bank, Capital One, M&T Bank, Iberiabank
  and Synovus are among the more than 20 banks that have retained Hilsoft. In re Checking Account
  Overdraft Litigation, MDL No. 2036 (S.D. Fla.).

 One of the largest data breach in U.S. history with approximately 130 million credit and debit card numbers
  stolen. In re Heartland Data Security Breach Litigation, MDL No. 2046 (S.D. Tex.)

 One of the largest and most complex class action in Canadian history. Designed and implemented
  groundbreaking notice to disparate, remote aboriginal people in the multi-billion dollar settlement. In re
  Residential Schools Class Action Litigation, 00-CV-192059 CPA (Ont. Super. Ct.).

 Extensive point of sale notice program of a settlement providing payments up to $100,000 related to Chinese
  drywall – 100 million notices distributed to Lowe’s purchasers during a six-week period. Vereen v. Lowe’s
  Home Centers, SU10-CV-2267B (Ga. Super. Ct.).

 One of the largest discretionary class action notice campaign involving virtually every adult in the U.S. for
  the settlement. In re Trans Union Corp. Privacy Litigation, MDL No. 1350 (N.D. Ill.).

 One of the most complex national data theft class action settlement involving millions of class members.
  Lockwood v. Certegy Check Services, Inc., 8:07-cv-1434-T-23TGW (M.D. Fla.).

 Large combined U.S. and Canadian retail consumer security breach notice program. In re TJX Companies,
  Inc., Customer Data Security Breach Litigation, MDL No. 1838 (D. Mass.).

 A comprehensive notice effort in a securities class action for the $1.1 billion settlement of In re Royal Ahold
  Securities and ERISA Litigation, MDL No. 1539 (D. Md.).



                     PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                         2
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 16 of 75. PageID #: 430257

                                              LEGAL NOTICING EXPERTS


Cameron Azari, Esq., Director of Legal Notice
Cameron Azari, Esq. has more than 18 years of experience in the design and implementation of legal notice and claims
administration programs. He is a nationally recognized expert in the creation of class action notification campaigns in
compliance with Fed R. Civ. P. 23(c)(2) (d)(2) and (e) and similar state class action statutes. Cameron has been
responsible for hundreds of legal notice and advertising programs. During his career, he has been involved in an array
of high profile class action matters, including In re: Takata Airbag Products Liability Litigation, In re Payment Card
Interchange Fee and Merchant Discount Antitrust Litigation (MasterCard & Visa), In re: Volkswagen “Clean Diesel”
Marketing, Sales Practices and Product Liability Litigation (Bosch Settlement), In re: Oil Spill by the Oil Rig “Deepwater
Horizon” in the Gulf of Mexico, In re: Checking Account Overdraft Litigation, and In re Residential Schools Class Action
Litigation. He is an active author and speaker on a broad range of legal notice and class action topics ranging from
amendments to FRCP Rule 23 to email noticing, response rates and optimizing settlement effectiveness. Cameron is
an active member of the Oregon State Bar. He received his B.S. from Willamette University and his J.D. from
Northwestern School of Law at Lewis and Clark College. Cameron can be reached at caza@legalnotice.com.

Lauran Schultz, Epiq Managing Director
Lauran Schultz consults with Hilsoft clients on complex noticing issues. Lauran has more than 20 years of experience
as a professional in the marketing and advertising field, specializing in legal notice and class action administration
since 2005. High profile actions he has been involved in include companies such as BP, Bank of America, Fifth Third
Bank, Symantec Corporation, Lowe’s Home Centers, First Health, Apple, TJX, CNA and Carrier Corporation. Prior to
joining Epiq in 2005, Lauran was a Senior Vice President of Marketing at National City Bank in Cleveland, Ohio.
Lauran’s education includes advanced study in political science at the University of Wisconsin-Madison along with a
Ford Foundation fellowship from the Social Science Research Council and American Council of Learned Societies.
Lauran can be reached at lschultz@hilsoft.com.


                                          ARTICLES AND PRESENTATIONS


   Cameron Azari Moderator, “Prepare for the Future of Automotive Class Actions.” Bloomberg Next,
    Webinar-CLE, November 6, 2018.

   Cameron Azari Speaker, “The Battleground for Class Certification: Plaintiff and Defense Burdens,
    Commonality Requirements and Ascertainability.” 30th National Forum on Consumer Finance Class Actions
    and Government Enforcement, Chicago, IL, July 17, 2018.

   Cameron Azari Speaker, “Recent Developments in Class Action Notice and Claims Administration.” PLI's
    Class Action Litigation 2018 Conference, New York, NY, June 21, 2018.

   Cameron Azari Speaker, “One Class Action or 50? Choice of Law Considerations as Potential Impediment
    to Nationwide Class Action Settlements.” 5th Annual Western Regional CLE Program on Class Actions and
    Mass Torts. Clyde & Co LLP, San Francisco, CA, June 22, 2018.

   Cameron Azari Co-Author, A Practical Guide to Chapter 11 Bankruptcy Publication Notice. E-book,
    published, May 2017.

   Cameron Azari Featured Speaker, “Proposed Changes to Rule 23 Notice and Scrutiny of Claim Filing
    Rates,” DC Consumer Class Action Lawyers Luncheon, December 6, 2016.

   Cameron Azari Speaker, “Recent Developments in Consumer Class Action Notice and Claims
    Administration." Berman DeValerio Litigation Group, San Francisco, CA, June 8, 2016.

   Cameron Azari Speaker, “2016 Cybersecurity & Privacy Summit. Moving From ‘Issue Spotting’ To
    Implementing a Mature Risk Management Model.” King & Spalding, Atlanta, GA, April 25, 2016.

   Cameron Azari Speaker, “Live Cyber Incident Simulation Exercise.” Advisen’s Cyber Risk Insights
    Conference, London, UK, February 10, 2015.

                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                            3
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 17 of 75. PageID #: 430258


 Cameron Azari Speaker, “Pitfalls of Class Action Notice and Claims Administration.” PLI's Class Action
  Litigation 2014 Conference, New York, NY, July 9, 2014.

 Cameron Azari Co-Author, “What You Need to Know About Frequency Capping In Online Class Action
  Notice Programs.” Class Action Litigation Report, June 2014.

 Cameron Azari Speaker, “Class Settlement Update – Legal Notice and Court Expectations.” PLI's 19th
  Annual Consumer Financial Services Institute Conference, New York, NY, April 7-8, 2014 and Chicago, IL,
  April 28-29, 2014.

 Cameron Azari Speaker, “Legal Notice in Consumer Finance Settlements - Recent Developments.” ACI’s
  Consumer Finance Class Actions and Litigation, New York, NY, January 29-30, 2014.

 Cameron Azari Speaker, “Legal Notice in Building Products Cases.” HarrisMartin’s Construction Product
  Litigation Conference, Miami, FL, October 25, 2013.

 Cameron Azari Co-Author, “Class Action Legal Noticing: Plain Language Revisited.” Law360, April 2013.

 Cameron Azari Speaker, “Legal Notice in Consumer Finance Settlements Getting your Settlement
  Approved.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY, January 31-February 1,
  2013.

 Cameron Azari Speaker, “Perspectives from Class Action Claims Administrators: Email Notices and
  Response Rates.” CLE International’s 8th Annual Class Actions Conference, Los Angeles, CA, May 17-18,
  2012.

 Cameron Azari Speaker, “Class Action Litigation Trends: A Look into New Cases, Theories of Liability &
  Updates on the Cases to Watch.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY,
  January 26-27, 2012.

 Lauran Schultz Speaker, “Legal Notice Best Practices: Building a Workable Settlement Structure.” CLE
  International’s 7th Annual Class Action Conference, San Francisco, CA, May 2011.

 Cameron Azari Speaker, “Data Breaches Involving Consumer Financial Information: Litigation Exposures
  and Settlement Considerations.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY,
  January 2011.

 Cameron Azari Speaker, “Notice in Consumer Class Actions: Adequacy, Efficiency and Best Practices.”
  CLE International’s 5th Annual Class Action Conference: Prosecuting and Defending Complex Litigation,
  San Francisco, CA, 2009.

 Lauran Schultz Speaker, “Efficiency and Adequacy Considerations in Class Action Media Notice
  Programs.” Chicago Bar Association, Chicago, IL, 2009.

 Cameron Azari Author, “Clearing the Five Hurdles of Email - Delivery of Class Action Legal Notices.”
  Thomson Reuters Class Action Litigation Reporter, June 2008.

 Cameron Azari Speaker, “Planning for a Smooth Settlement.” ACI: Class Action Defense – Complex
  Settlement Administration for the Class Action Litigator, Phoenix, AZ, 2007.

 Cameron Azari Speaker, “Structuring a Litigation Settlement.” CLE International’s 3rd Annual Conference
  on Class Actions, Los Angeles, CA, 2007.

 Cameron Azari Speaker, “Noticing and Response Rates in Class Action Settlements” – Class Action Bar
  Gathering, Vancouver, British Columbia, 2007.



                   PORTLAND AREA OFFICE       10300 SW ALLEN BLVD         BEAVERTON, OR 97005    T 503-597-7697

                                                      4
 Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 18 of 75. PageID #: 430259


  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Skadden Arps Slate
   Meagher & Flom, LLP, New York, NY, 2006.

  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Bridgeport
   Continuing Legal Education, Class Action and the UCL, San Diego, CA, 2006.

  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Stoel Rives litigation
   group, Portland, OR / Seattle, WA / Boise, ID / Salt Lake City, UT, 2005.

  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Stroock & Stroock &
   Lavan Litigation Group, Los Angeles, CA, 2005.

  Cameron Azari Author, “Twice the Notice or No Settlement.” Current Developments – Issue II, August 2003.

  Cameron Azari Speaker, “A Scientific Approach to Legal Notice Communication” – Weil Gotshal litigation
   group, New York, NY, 2003.


                                               JUDICIAL COMMENTS


Judge Alison J. Nathan, Pantelyat v. Bank of America, N.A., et al. (January 31, 2019) 16-cv-8964 (S.D.N.Y.):

    The Class Notice provided to the Settlement Class in accordance with the Preliminary Approval Order was
    the best notice practicable under the circumstances, and constituted due and sufficient notice of the
    proceedings and matters set forth therein, to all persons entitled to notice. The notice fully satisfied the
    requirements of due process, Rule 23 of the Federal Rules of Civil Procedure, and all other applicable law
    and rules.

Kenneth M. Hoyt, Al's Pals Pet Card, LLC, et al v. Woodforest National Bank, N.A., et al. (January 30, 2019) 4:17-cv-
3852 (S.D. Tex):

    [T]he Court finds that the class has been notified of the Settlement pursuant to the plan approved by the Court.
    The Court further finds that the notice program constituted the best practicable notice to the class under the
    circumstances and fully satisfies the requirements of due process, including Fed. R. Civ. P. 23(e)(1) and 28 U.S.C.
    § 1715.

Judge Robert M. Dow, Jr., In re: Dealer Management Systems Antitrust Litigation (January 23, 2019) MDL No.
2817 (N.D. Ill.):

    The Court finds that the Settlement Administrator fully complied with the Preliminary Approval Order and that
    the form and manner of providing notice to the Dealership Class of the proposed Settlement with Reynolds
    was the best notice practicable under the circumstances, including individual notice to all members of the
    Dealership Class who could be identified through the exercise of reasonable effort. The Court further finds
    that the notice program provided due and adequate notice of these proceedings and of the matters set forth
    therein, including the terms of the Agreement, to all parties entitled to such notice and fully satisfied the
    requirements of Rule 23 of the Federal Rules of Civil Procedure, 28 U.S.C. § 1715(b), and constitutional due
    process.

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (Ford) (December 20, 2018) MDL No.
2599 (S.D. Fla.):

    The record shows and the Court finds that the Class Notice has been given to the Class in the manner
    approved by the Court in its Preliminary Approval Order. The Court finds that such Class Notice: .(i) is
    reasonable and constitutes the best practicable notice to Class Members under the circumstances; (ii)
    constitutes notice that was reasonably calculated, under the circumstances, to apprise Class Members of the
    pendency of the Action and the terms of the Settlement Agreement, their right to exclude themselves from the
    Class or to object to all or any part of the Settlement Agreement, their right to appear at the Fairness Hearing
    (either on their own or through counsel hired at their own expense) and the binding effect of the orders and


                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                           5
 Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 19 of 75. PageID #: 430260

    Final Order and Final Judgment in the Action, whether favorable or unfavorable, on all persons and entities
    who or which do not exclude themselves from the Class; (iii) constitutes due, adequate, and sufficient notice
    to all persons or entities entitled to receive notice; and (iv) fully satisfied the requirements of the United States
    Constitution (including the Due Process Clause), FED. R. Civ. P. 23 and any other applicable law as well as
    complying with the Federal Judicial Center's illustrative class action notices.

Judge Herndon, Hale v. State Farm Mutual Automobile Insurance Company, et al. (December 16, 2018) 3:12-cv-
00660-DRH-SCW (S.D. Ill.):

    The Class here is estimated to include approximately 4.7 million members. Approximately 1.43 million of them
    received individual postcard or email notice of the terms of the proposed Settlement, and the rest were notified
    via a robust publication program “estimated to reach 78.8% of all U.S. Adults Aged 35+ approximately 2.4
    times.” Doc. 966-2 ¶¶ 26, 41. The Court previously approved the notice plan (Doc. 947), and now, having
    carefully reviewed the declaration of the Notice Administrator (Doc. 966-2), concludes that it was fully and
    properly executed, and reflected “the best notice that is practicable under the circumstances, including
    individual notice to all members who can be identified through reasonable effort.” See Fed. R. Civ. P.
    23(c)(2)(B). The Court further concludes that CAFA notice was properly effectuated to the attorneys general
    and insurance commissioners of all 50 states and District of Columbia.

Judge Jesse M. Furman, Alaska Electrical Pension Fund, et al. v. Bank of America, N.A., et al. (November 13, 2018)
14-cv-7126 (S.D.N.Y.):

    The mailing and distribution of the Notice to all members of the Settlement Class who could be identified
    through reasonable effort, the publication of the Summary Notice, and the other Notice efforts described in
    the Motion for Final Approval, as provided for in the Court's June 26, 2018 Preliminary Approval Order, satisfy
    the requirements of Rule 23 of the Federal Rules of Civil Procedure and due process, constitute the best
    notice practicable under the circumstances, and constitute due and sufficient notice to all Persons entitled to
    notice.

Judge William L. Campbell, Jr., Ajose v. Interline Brands, Inc. (October 23, 2018) 3:14-cv-01707 (M.D. Tenn.):

    The Court finds that the Notice Plan, as approved by the Preliminary Approval Order: (i) satisfied the
    requirements of Rule 23(c)(3) and due process; (ii) was reasonable and the best practicable notice under the
    circumstances; (iii) reasonably apprised the Settlement Class of the pendency of the action, the terms of the
    Agreement, their right to object to the proposed settlement or opt out of the Settlement Class, the right to
    appear at the Final Fairness Hearing, and the Claims Process; and (iv) was reasonable and constituted due,
    adequate, and sufficient notice to all those entitled to receive notice.

Judge Joseph C. Spero, Abante Rooter and Plumbing v. Pivotal Payments Inc., d/b/a/ Capital Processing
Network and CPN (October 15, 2018) 3:16-cv-05486 (N.D. Cal.):

    [T]the Court finds that notice to the class of the settlement complied with Rule 23(c)(3) and (e) and due
    process. Rule 23(e)(1) states that “[t]he court must direct notice in a reasonable manner to all class members
    who would be bound by” a proposed settlement, voluntary dismissal, or compromise. Class members are
    entitled to the “best notice that is practicable under the circumstances” of any proposed settlement before it
    is finally approved by the Court. Fed. R. Civ. P. 23(c)(2)(B)…The notice program included notice sent by first
    class mail to 1,750,564 class members and reached approximately 95.2% of the class.

Judge Marcia G. Cooke, Dipuglia v. US Coachways, Inc. (September 28, 2018) 1:17-cv-23006-MGC (S.D. Fla):

    The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
    Program provided due and adequate notice of the Case 1:17-cv-23006-MGC Document 66 Entered on FLSD
    Docket 09/28/2018 Page 3 of 7 4 proceedings and of the matters set forth therein, including the proposed
    settlement set forth in the Agreement, to all persons entitled to such notice and said notice fully satisfied the
    requirements of the Federal Rules of Civil Procedure and the United States Constitution, which include the
    requirement of due process.

Judge Beth Labson Freeman, Gergetz v. Telenav, Inc. (September 27, 2018) 5:16-cv-04261-BLF (N.D. Cal.):

    The Court finds that the Notice and Notice Plan implemented pursuant to the Settlement Agreement, which
    consists of individual notice sent via first-class U.S. Mail postcard, notice provided via email, and the posting

                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                            6
 Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 20 of 75. PageID #: 430261

    of relevant Settlement documents on the Settlement Website, has been successfully implemented and was
    the best notice practicable under the circumstances and: (1) constituted notice that was reasonably calculated,
    under the circumstances, to apprise the Settlement Class Members of the pendency of the Action, their right
    to object to or to exclude themselves from the Settlement Agreement, and their right to appear at the Final
    Approval Hearing; (2) was reasonable and constituted due, adequate, and sufficient notice to all persons
    entitled to receive notice; and (3) met all applicable requirements of the Federal Rules of Civil Procedure, the
    Due Process Clause, and the Rules of this Court.

Judge M. James Lorenz, Farrell v. Bank of America, N.A. (August 31, 2018) 3:16-cv-00492-L-WVG (S.D. Cal.):

    The Court therefore finds that the Class Notices given to Settlement Class Case 3:16-cv-00492-L-WVG
    Document 133 Filed 08/31/18 PageID.2484 Page 10 of 17 11 3:16-cv-00492-L-WVG 1 2 3 4 5 6 7 8 9 10 11
    12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 members adequately informed Settlement Class
    members of all material elements of the proposed Settlement and constituted valid, due, and sufficient notice
    to Settlement Class members. The Court further finds that the Notice Program satisfies due process and has
    been fully implemented.

Judge Dean D. Pregerson, Falco et al. v. Nissan North America, Inc. et al. (July 16, 2018) 2:13-cv-00686 DDP (MANx)
(C.D. Cal.):

    Notice to the Settlement Class as required by Rule 23(e) of the Federal Rules of Civil Procedure has been
    provided in accordance with the Court’s Preliminary Approval Order, and such Notice by first-class mail was
    given in an adequate and sufficient manner, and constitutes the best notice practicable under the
    circumstances, and satisfies all requirements of Rule 23(e) and due process.

Judge Lynn Adelman, In re: Windsor Wood Clad Window Product Liability Litigation (July 16, 2018) MDL No. 16-MD-
02688 (E.D. Wis.):

    The Court finds that the Notice Program was appropriately administered, and was the best practicable notice
    to the Class under the circumstances, satisfying the requirements of Rule 23 and due process. The Notice
    Program, constitutes due, adequate, and sufficient notice to all persons, entities, and/or organizations entitled
    to receive notice; fully satisfied the requirements of the Constitution of the United States (including the Due
    Process Clause), Rule 23 of the Federal Rules of Civil Procedure, and any other applicable law; and is based
    on the Federal Judicial Center’s illustrative class action notices.

Judge Stephen K. Bushong, Surrett et al. v. Western Culinary Institute, et al. (June 18, 2018) No. 0803-03530 (Ore.
Cir., County of Multnomah)

    This Court finds that the distribution of the Notice of Settlement was effected in accordance with the
    Preliminary Approval/Notice Order, dated February 9, 2018, was made pursuant to ORCP 32 D, and fully met
    the requirements of the Oregon Rules of Civil Procedure, due process, the United States Constitution, the
    Oregon Constitution, and any other applicable law.

Judge Jesse M. Furman, Alaska Electrical Pension Fund, et al. v. Bank of America, N.A., et al. (June 1, 2018) No. 14-
cv-7126 (JMF) (S.D.N.Y.):

    The mailing of the Notice to all members of the Settlement Class who could be identified through reasonable
    effort, the publication of the Summary Notice, and the other Notice distribution efforts described in the Motion
    for Final Approval, as provided for in the Court’s October 24, 2017 Order Providing for Notice to the Settlement
    Class and Preliminarily Approving the Plan of Distribution, satisfy the requirements of Rule 23 of the Federal
    Rules of Civil Procedure and due process, constitute the best notice practicable under the circumstances,
    and constitute due and sufficient notice to all Persons entitled to notice.

Judge Brad Seligman, Larson v. John Hancock Life Insurance Company (U.S.A.) (May 8, 2018) No. RG16813803 (Cal.
Sup. Ct., County of Alameda):

    The Court finds that the Class Notice and dissemination of the Class Notice as carried out by the Settlement Administrator
    complied with the Court’s order granting preliminary approval and all applicable requirements of law, including, but not
    limited to California Rules of Court, rule 3.769(f) and the Constitutional requirements of due process, and constituted the
    best notice practicable under the circumstances and sufficient notice to all persons entitled to notice of the Settlement.


                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                            7
 Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 21 of 75. PageID #: 430262


    [T]he dissemination of the Class Notice constituted the best notice practicable because it included mailing individual
    notice to all Settlement Class Members who are reasonably identifiable using the same method used to inform class
    members of certification of the class, following a National Change of Address search and run through the LexisNexis
    Deceased Database.

Judge Federico A. Moreno, Masson v. Tallahassee Dodge Chrysler Jeep, LLC (May 8, 2018), No. 17-cv-22967 (S.D.
Fla.):

    The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
    Program provided due and adequate notice of the proceedings and of the matters set forth therein, including
    the proposed settlement set forth in the Agreement, to all persons entitled to such notice and said notice fully
    satisfied the requirements of the Federal Rules of Civil Procedure and the United States Constitution, which
    include the requirement of due process.

Chancellor Russell T. Perkins, Morton v. GreenBank (April 18, 2018) 11-135-IV (20th Jud. Dist. Tenn.):

    The Notice Program as provided or in the Agreement and the Preliminary Amended Approval Order
    constituted the best notice practicable under the circumstances, including individual notice to all Settlement
    Class members who could be identified through reasonable effort. The Notice Plan fully satisfied the
    requirements of Tennessee Rule of Civil Procedure 23.03, due process and any other applicable law.

Judge James V. Selna, Callaway v. Mercedes-Benz USA, LLC (March 8, 2018) 8:14-cv-02011-JVS-DFM (C.D. Cal.):

    The Court finds that the notice given to the Class was the best notice practicable under the circumstances of
    this case, and that the notice complied with the requirements of Federal Rule of Civil Procedure 23 and due
    process.

    The notice given by the Class Administrator constituted due and sufficient notice to the Settlement Class, and
    adequately informed members of the Settlement Class of their right to exclude themselves from the Settlement
    Class so as not to be bound by the terms of the Settlement Agreement and how to object to the Settlement.

    The Court has considered and rejected the objection . . . [regarding] the adequacy of the notice plan. The
    notice given provided ample information regarding the case. Class members also had the ability to seek
    additional information from the settlement website, from Class Counsel or from the Class Administrator

Judge Thomas M. Durkin, Vergara, et al., v. Uber Technologies, Inc. (March 1, 2018) 1:15-CV-06972 (N.D. Ill.):

    The Court finds that the Notice Plan set forth in Section IX of the Settlement Agreement and effectuated
    pursuant to the Preliminary Approval Order constitutes the best notice practicable under the circumstances
    and shall constitute due and sufficient notice to the Settlement Classes of the pendency of this case,
    certification of the Settlement Classes for settlement purposes only, the terms of the Settlement Agreement,
    and the Final Approval Hearing, and satisfies the requirements of the Federal Rules of Civil Procedure, the
    United States Constitution, and any other applicable law. Further, the Court finds that Defendant has timely
    satisfied the notice requirements of 28 U.S.C. Section 1715.

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (Honda & Nissan) (February 28, 2018)
MDL No. 2599 (S.D. Fla.):

    The Court finds that the Class Notice has been given to the Class in the manner approved by the Court in its
    Preliminary Approval Order. The Court finds that such Class Notice: (i) is reasonable and constitutes the best
    practicable notice to Class Members under the circumstances; (ii) constitutes notice that was reasonably
    calculated, under the circumstances, to apprise Class Members of the pendency of the Action and the terms
    of the Settlement Agreement, their right to exclude themselves from the Class or to object to all or any part of
    the Settlement Agreement, their right to appear at the Fairness Hearing (either on their own or through counsel
    hired at their own expense) and the binding effect of the orders and Final Order and Final Judgment in the
    Action, whether favorable or unfavorable, on all persons and entities who or which do not exclude themselves
    from the Class; (iii) constitutes due, adequate, and sufficient notice to all persons or entities entitled to receive
    notice; and (iv) fully satisfied the requirements of the United States Constitution (including the Due Process
    Clause), FED R. CIV. R. 23 and any other applicable law as well as complying with the Federal Judicial Center's
    illustrative class action notices.

                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                            8
 Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 22 of 75. PageID #: 430263

Judge Susan O. Hickey, Larey v. Allstate Property and Casualty Insurance Company (February 9, 2018) 4:14-cv-
04008-SOF (W.D. Kan.):

    Based on the Court’s review of the evidence submitted and argument of counsel, the Court finds and
    concludes that the Class Notice and Claim Form was mailed to potential Class Members in accordance with
    the provisions of the Preliminary Approval Order, and together with the Publication Notice, the automated toll-
    free telephone number, and the settlement website: (i) constituted, under the circumstances, the most
    effective and practicable notice of the pendency of the Lawsuit, this Stipulation, and the Final Approval
    Hearing to all Class Members who could be identified through reasonable effort; and (ii) met all requirements
    of the Federal Rules of Civil Procedure, the requirements of due process under the United States Constitution,
    and the requirements of any other applicable rules or law.

Judge Muriel D. Hughes, Glaske v. Independent Bank Corporation (January 11, 2018) 13-009983-CZ:

    The Court-approved Notice Plan satisfied due process requirements . . . The notice, among other things, was
    calculated to reach Settlement Class Members because it was sent to their last known email or mail address in the
    Bank’s files.

Judge Naomi Reice Buchwald, Orlander v. Staples, Inc. (December 13, 2017) 13-CV-0703-NRB (S.D.N.Y.):

    The Notice of Class Action Settlement (“Notice”) was given to all Class Members who could be identified with
    reasonable effort in accordance with the terms of the Settlement Agreement and Preliminary Approval Order.
    The form and method of notifying the Class of the pendency of the Action as a class action and the terms and
    conditions of the proposed Settlement met the requirements of Federal Rule of Civil Procedure 23 and the
    Constitution of the United States (including the Due Process Clause); and any other applicable law,
    constituted the best notice practicable under the circumstances, and constituted due and sufficient notice to
    all persons and entities entitled thereto.

Judge Lisa Godbey Wood, T.A.N. v. PNI Digital Media, Inc. (December 1, 2017) 2:16-cv-132 LGW-RSB (S.D. GA.):

    Notice to the Settlement Class Members required by Rule 23 has been provided as directed by this Court in
    the Preliminary Approval Order, and such notice constituted the best notice practicable, including, but not
    limited to, the forms of notice and methods of identifying and providing notice to the Settlement Class
    Members, and satisfied the requirements of Rule 23 and due process, and all other applicable laws.

Judge Robin L. Rosenberg, Gottlieb v. Citgo Petroleum Corporation (November 29, 2017) 9:16-cv-81911-RLR (S.D.
Fla):

    The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
    Program provided due and adequate notice of the proceedings and of the matters set forth therein, including
    the proposed settlement set forth in the Settlement Agreement, to all persons entitled to such notice and said
    notice fully satisfied the requirements of the Federal Rules of Civil Procedure and the United States
    Constitution, which include the requirement of due process.

Judge Donald M. Middlebrooks, Mahoney v TT of Pine Ridge, Inc. (November 20, 2017) 9:17-cv-80029-DMM (S.D. Fla.):

    Based on the Settlement Agreement, Order Granting Preliminary Approval of Class Action Settlement
    Agreement, and upon the Declaration of Cameron Azari, Esq. (DE 61-1), the Court finds that Class Notice
    provided to the Settlement Class was the best notice practicable under the circumstances, and that it satisfied
    the requirements of due process and Federal Rule of Civil Procedure 23(e)(1).

Judge Gerald Austin McHugh, Sobiech v. U.S. Gas & Electric, Inc., i/t/d/b/a Pennsylvania Gas & Electric, et al.
(November 8, 2017) 2:14-cv-04464-GAM (E.D. Penn.):

    Notice has been provided to the Settlement Class of the pendency of this Action, the conditional certification
    of the Settlement Class for purposes of this Settlement, and the preliminary approval of the Settlement
    Agreement and the Settlement contemplated thereby. The Court finds that the notice provided was the best
    notice practicable under the circumstances to all persons entitled to such notice and fully satisfied the
    requirements of Rule 23 of the Federal Rules of Civil Procedure and the requirements of due process.



                     PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                          9
 Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 23 of 75. PageID #: 430264

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (BMW, Mazda, Toyota, & Subaru)
(November 1, 2017) MDL No. 2599 (S.D. Fla.):

    [T]he Court finds that the Class Notice has been given to the Class in the manner approved in the Preliminary
    Approval Order. The Class Notice: (i) is reasonable and constitutes the best practicable notice to Class
    Members under the circumstances; (ii) constitutes notice that was reasonably calculated, under the
    circumstances, to apprise Class Members of the pendency of the Action and the terms of the Settlement
    Agreement, their right to exclude themselves from the Class or to object to all or any part of the Settlement
    Agreement, their right to appear at the Fairness Hearing (either on their own or through counsel hired at their
    own expense), and the binding effect of the orders and Final Order and Final Judgment in the Action, whether
    favorable or unfavorable, on all persons and entities who or which do not exclude themselves from the Class;
    (iii) constitutes due, adequate, and sufficient notice to all persons or entities entitled to receive notice; and (iv)
    fully satisfied the requirements of the United States Constitution (including the Due Process Clause), Federal
    Rule of Civil Procedure 23 and any other applicable law as well as complying with the Federal Judicial Center's
    illustrative class action notices.

Judge Charles R. Breyer, In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Products Liability
Litigation (May 17, 2017) MDL No. 2672 (N.D. Cal.):

    The Court is satisfied that the Notice Program was reasonably calculated to notify Class Members of the
    proposed Settlement. The Notice “apprise[d] interested parties of the pendency of the action and afford[ed]
    them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,
    314 (1950). Indeed, the Notice Administrator reports that the notice delivery rate of 97.04% “exceed[ed] the
    expected range and is indicative of the extensive address updating and re-mailing protocols used.” (Dkt. No.
    3188-2 ¶ 24.)

Judge Rebecca Brett Nightingale, Ratzlaff et al. v. BOKF, NA d/b/a Bank of Oklahoma et al. (May 15, 2017) No. CJ-
2015-00859 (Dist. Ct. Okla.):

    The Court-approved Notice Plan satisfies Oklahoma law because it is "reasonable" ( 12 O.S. § 2023(E)(I))
    and it satisfies due process requirements because it was "reasonably calculated, under [the] circumstances,
    to apprise interested parties of the pendency of the action and afford them an opportunity to present their
    objections." Shutts, 472 U.S. at 812 (quoting Mullane, 339 U.S. at 314-15).

Judge Joseph F. Bataillon, Klug v. Watts Regulator Company (April 13, 2017) No. 8:15-cv-00061-JFB-FG3 (D. Neb.):

    The court finds that the notice to the Settlement Class of the pendency of the Class Action and of this
    settlement, as provided by the Settlement Agreement and by the Preliminary Approval Order dated
    December 7, 2017, constituted the best notice practicable under the circumstances to all persons and entities
    within the definition of the Settlement Class, and fully complied with the requirements of Federal Rules of
    Civil Procedure Rule 23 and due process. Due and sufficient proof of the execution of the Notice Plan as
    outlined in the Preliminary Approval Order has been filed.

Judge Yvonne Gonzalez Rogers, Bias v. Wells Fargo & Company, et al. (April 13, 2017) No. 4:12-cv-00664-
YGR (N.D. Cal.):

    The form, content, and method of dissemination of Notice of Settlement given to the Settlement Class was
    adequate and reasonable and constituted the best notice practicable under the circumstances, including both
    individual notice to all Settlement Class Members who could be identified through reasonable effort and
    publication notice.

    Notice of Settlement, as given, complied with the requirements of Rule 23 of the Federal Rules of Civil
    Procedure, satisfied the requirements of due process, and constituted due and sufficient notice of the matters
    set forth herein.

    Notice of the Settlement was provided to the appropriate regulators pursuant to the Class Action Fairness
    Act, 28 U.S.C. § 1715(c)(1).




                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD              BEAVERTON, OR 97005       T 503-597-7697

                                                            10
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 24 of 75. PageID #: 430265

Judge Carlos Murguia, Whitton v. Deffenbaugh Industries, Inc., et al (December 14, 2016) No. 2:12-cv-02247
(D. Kan.) and Gary, LLC v. Deffenbaugh Industries, Inc., et al (December 14, 2016) No. 2:13-cv-2634 (D. Kan.):

    The Court determines that the Notice Plan as implemented was reasonably calculated to provide the best
    notice practicable under the circumstances and contained all required information for members of the
    proposed Settlement Class to act to protect their interests. The Court also finds that Class Members were
    provided an adequate period of time to receive Notice and respond accordingly.

Judge Yvette Kane, In re: Shop-Vac Marketing and Sales Practices Litigation (December 9, 2016) MDL No. 2380
(M.D. Pa.):

    The Court hereby finds and concludes that members of the Settlement Class have been provided the best
    notice practicable of the Settlement and that such notice satisfies all requirements of due process, Rule 23
    of the Federal Rules of Civil Procedure, the Class Action Fairness Act of 2005, 28 U.S.C. § 1715, and all
    other applicable laws.

Judge Timothy D. Fox, Miner v. Philip Morris USA, Inc. (November 21, 2016) No. 60CV03-4661 (Ark. Cir.):

    The Court finds that the Settlement Notice provided to potential members of the Class constituted the best
    and most practicable notice under the circumstances, thereby complying fully with due process and Rule 23
    of the Arkansas Rules of Civil Procedure.

Judge Eileen Bransten, In re: HSBC Bank USA, N.A., Checking Account Overdraft Litigation (October 13, 2016)
No. 650562/2011 (Sup. Ct. N.Y.):

    This Court finds that the Notice Program and the Notice provided to Settlement Class members fully satisfied
    the requirements of constitutional due process, the N.Y. C.P.L.R., and any other applicable laws, and
    constituted the best notice practicable under the circumstances and constituted due and sufficient notice to
    all persons entitled thereto.

Judge Jerome B. Simandle, In re: Caterpillar, Inc. C13 and C15 Engine Products Liability Litigation (September
20, 2016) MDL No. 2540 (D. N.J.):

    The Court hereby finds that the Notice provided to the Settlement Class constituted the best notice
    practicable under the circumstances. Said Notice provided due and adequate notice of these proceedings
    and the matters set forth herein, including the terms of the Settlement Agreement, to all persons entitled to
    such notice, and said notice fully satisfied the requirements of Fed. R. Civ. P. 23, requirements of due
    process and any other applicable law.

Judge Marcia G. Cooke, Chimeno-Buzzi v. Hollister Co. and Abercrombie & Fitch Co. (April 11, 2016) No. 14-
23120 (S.D. Fla.):

    Pursuant to the Court’s Preliminary Approval Order, the Settlement Administrator, Epiq Systems, Inc. [Hilsoft
    Notifications], has complied with the approved notice process as confirmed in its Declaration filed with the
    Court on March 23, 2016. The Court finds that the notice process was designed to advise Class Members
    of their rights. The form and method for notifying Class Members of the settlement and its terms and
    conditions was in conformity with this Court’s Preliminary Approval Order, constituted the best notice
    practicable under the circumstances, and satisfied the requirements of Federal Rule of Civil Procedure
    23(c)(2)(B), the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715, and due process under the
    United States Constitution and other applicable laws.

Judge Yvonne Gonzalez Rogers, In Re: Lithium Ion Batteries Antitrust Litigation (March 22, 2016) No. 4:13-
MD-02420-YGR (N.D. Cal.):

    From what I could tell, I liked your approach and the way you did it. I get a lot of these notices that I think are
    all legalese and no one can really understand them. Yours was not that way.




                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                           11
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 25 of 75. PageID #: 430266

Judge Christopher S. Sontchi, In re: Energy Future Holdings Corp, et al., (July 30, 2015) 14-10979(CSS) (Bankr.
D. Del.):

     Notice of the Asbestos Bar Date as set forth in this Asbestos Bar Date Order and in the manner set forth
     herein constitutes adequate and sufficient notice of the Asbestos Bar Date and satisfies the requirements of
     the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

Judge David C. Norton, In re: MI Windows and Doors Inc. Products Liability Litigation (July 22, 2015) MDL No.
2333, No. 2:12-mn-00001 (D. S.C.):

     The court finds that the Notice Plan, as described in the Settlement and related declarations, has been
     faithfully carried out and constituted the best practicable notice to Class Members under the circumstances
     of this Action, and was reasonable and constituted due, adequate, and sufficient notice to all Persons entitled
     to be provided with Notice.

     The court also finds that the Notice Plan was reasonably calculated, under the circumstances, to apprise
     Class Members of: (1) the pendency of this class action; (2) their right to exclude themselves from the
     Settlement Class and the proposed Settlement; (3) their right to object to any aspect of the proposed
     Settlement (including final certification of the Settlement Class, the fairness, reasonableness, or adequacy
     of the proposed Settlement, the adequacy of the Settlement Class’s representation by Named Plaintiffs or
     Class Counsel, or the award of attorney’s and representative fees); (4) their right to appear at the fairness
     hearing (either on their own or through counsel hired at their own expense); and (5) the binding and
     preclusive effect of the orders and Final Order and Judgment in this Action, whether favorable or unfavorable,
     on all Persons who do not request exclusion from the Settlement Class. As such, the court finds that the
     Notice fully satisfied the requirements of the Federal Rules of Civil Procedure, including Federal Rule of Civil
     Procedure 23(c)(2) and (e), the United States Constitution (including the Due Process Clause), the rules of
     this court, and any other applicable law, and provided sufficient notice to bind all Class Members, regardless
     of whether a particular Class Member received actual notice.

Judge Robert W. Gettleman, Adkins v. Nestle Purina PetCare Company, et al., (June 23, 2015) No. 12-cv-2871 (N.D. Ill.):

     Notice to the Settlement Class and other potentially interested parties has been provided in accordance with
     the notice requirements specified by the Court in the Preliminary Approval Order. Such notice fully and
     accurately informed the Settlement Class members of all material elements of the proposed Settlement and
     of their opportunity to object or comment thereon or to exclude themselves from the Settlement; provided
     Settlement Class Members adequate instructions and a variety of means to obtain additional information;
     was the best notice practicable under the circumstances; was valid, due, and sufficient notice to all
     Settlement Class members; and complied fully with the laws of the State of Illinois, Federal Rules of Civil
     Procedure, the United States Constitution, due process, and other applicable law.

Judge James Lawrence King, Steen v. Capital One, N.A. (May 22, 2015) No. 2:10-cv-01505-JCZ-KWR (E.D. La.)
and No. 1:10-cv-22058-JLK (S.D. Fla.) as part of In Re: Checking Account Overdraft Litigation, MDL 2036 (S.D. Fla.)

     The Court finds that the Settlement Class Members were provided with the best practicable notice; the notice
     was reasonably calculated, under [the] circumstances, to apprise interested parties of the pendency of the
     action and afford them an opportunity to present their objections.'' Shutts, 472 U.S. at 812 (quoting Mullane,
     339 U.S. at 314-15). This Settlement with Capital One was widely publicized, and any Settlement Class
     Member who wished to express comments or objections had ample opportunity and means to do so. Azari
     Decl. ¶¶ 30-39.

Judge Rya W. Zobel, Gulbankian et al. v. MW Manufacturers, Inc., (December 29, 2014) No. 1:10-cv-10392-RWZ
(D. Mass.):

     This Court finds that the Class Notice was provided to the Settlement Class consistent with the Preliminary
     Approval Order and that it was the best notice practicable and fully satisfied the requirements of the Federal
     Rules of Civil Procedure, due process, and applicable law. The Court finds that the Notice Plan that was
     implemented by the Claims Administrator satisfies the requirements of FED. R. CIV. P. 23, 28 U.S.C. § 1715,
     and Due Process, and is the best notice practicable under the circumstances. The Notice Plan constituted
     due and sufficient notice of the Settlement, the Final Approval Hearing, and the other matters referred to in
     the notices. Proof of the giving of such notices has been filed with the Court via the Azari Declaration and
     its exhibits.

                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                           12
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 26 of 75. PageID #: 430267

Judge Edward J. Davila, Rose v. Bank of America Corporation, and FIA Card Services, N.A., (August 29, 2014)
No. 5:11-CV-02390-EJD; 5:12-CV-04009-EJD (N.D. Cal.):

     The Court finds that the notice was reasonably calculated under the circumstances to apprise the Settlement
     Class of the pendency of this action, all material elements of the Settlement, the opportunity for Settlement
     Class Members to exclude themselves from, object to, or comment on the settlement and to appear at the
     final approval hearing. The notice was the best notice practicable under the circumstances, satisfying the
     requirements of Rule 23(c)(2)(B); provided notice in a reasonable manner to all class members, satisfying
     Rule 23(e)(1)(B); was adequate and sufficient notice to all Class Members; and, complied fully with the laws
     of the United States and of the Federal Rules of Civil Procedure, due process and any other applicable rules
     of court.

Judge James A. Robertson, II, Wong et al. v. Alacer Corp. (June 27, 2014) No. CGC-12-519221 (Cal. Super. Ct.):

     Notice to the Settlement Class has been provided in accordance with the Preliminary Approval Order. Based
     on the Declaration of Cameron Azari dated March 7, 2014, such Class Notice has been provided in an
     adequate and sufficient manner, constitutes the best notice practicable under the circumstances and satisfies
     the requirements of California Civil Code Section 1781, California Civil Code of Civil Procedure Section 382,
     Rules 3.766 of the California Rules of Court, and due process.

Judge John Gleeson, In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,
(December 13, 2013) No. 1:05-cv-03800 (E.D. NY.):

     The Class Administrator notified class members of the terms of the proposed settlement through a mailed
     notice and publication campaign that included more than 20 million mailings and publication in more than
     400 publications. The notice here meets the requirements of due process and notice standards… The
     objectors’ complaints provide no reason to conclude that the purposes and requirements of a notice to a
     class were not met here.

Judge Lance M. Africk, Evans, et al. v. TIN, Inc., et al, (July 7, 2013) No. 2:11-cv-02067 (E.D. La.):

     The Court finds that the dissemination of the Class Notice… as described in Notice Agent Lauran Schultz’s
     Declaration: (a) constituted the best practicable notice to Class Members under the circumstances; (b)
     constituted notice that was reasonably calculated, under the circumstances…; (c) constituted notice that was
     reasonable, due, adequate, and sufficient; and (d) constituted notice that fully satisfied all applicable legal
     requirements, including Rules 23(c)(2)(B) and (e)(1) of the Federal Rules of Civil Procedure, the United
     States Constitution (including Due Process Clause), the Rules of this Court, and any other applicable law,
     as well as complied with the Federal Judicial Center’s illustrative class action notices.

Judge Edward M. Chen, Marolda v. Symantec Corporation, (April 5, 2013) No. 08-cv-05701 (N.D. Cal.):

     Approximately 3.9 million notices were delivered by email to class members, but only a very small percentage
     objected or opted out . . . The Court . . . concludes that notice of settlement to the class was adequate and
     satisfied all requirements of Federal Rule of Civil Procedure 23(e) and due process. Class members received
     direct notice by email, and additional notice was given by publication in numerous widely circulated
     publications as well as in numerous targeted publications. These were the best practicable means of
     informing class members of their rights and of the settlement’s terms.

Judge Ann D. Montgomery, In re Zurn Pex Plumbing Products Liability Litigation, (February 27, 2013)
No. 0:08cv01958 (D. Minn.):

     The parties retained Hilsoft Notifications ("Hilsoft"), an experienced class-notice consultant, to design and
     carry out the notice plan. The form and content of the notices provided to the class were direct,
     understandable, and consistent with the "plain language" principles advanced by the Federal Judicial Center.

     The notice plan's multi-faceted approach to providing notice to settlement class members whose identity is
     not known to the settling parties constitutes "the best notice [*26] that is practicable under the circumstances"
     consistent with Rule 23(c)(2)(B).




                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            13
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 27 of 75. PageID #: 430268

Magistrate Judge Stewart, Gessele et al. v. Jack in the Box, Inc., (January 28, 2013) No. 3:10-cv-960 (D. Or.):

     Moreover, plaintiffs have submitted [a] declaration from Cameron Azari (docket #129), a nationally
     recognized notice expert, who attests that fashioning an effective joint notice is not unworkable or unduly
     confusing. Azari also provides a detailed analysis of how he would approach fashioning an effective notice
     in this case.

Judge Carl J. Barbier, In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
(Medical Benefits Settlement), (January 11, 2013) MDL No. 2179 (E.D. La.):

     Through August 9, 2012, 366,242 individual notices had been sent to potential [Medical Benefits] Settlement
     Class Members by postal mail and 56,136 individual notices had been e-mailed. Only 10,700 mailings—or
     3.3%—were known to be undeliverable. (Azari Decl. ¶¶ 8, 9.) Notice was also provided through an extensive
     schedule of local newspaper, radio, television and Internet placements, well-read consumer magazines, a
     national daily business newspaper, highly-trafficked websites, and Sunday local newspapers (via newspaper
     supplements). Notice was also provided in non-measured trade, business and specialty publications,
     African-American, Vietnamese, and Spanish language publications, and Cajun radio programming. The
     combined measurable paid print, television, radio, and Internet effort reached an estimated 95% of adults
     aged 18+ in the Gulf Coast region an average of 10.3 times each, and an estimated 83% of all adults in the
     United States aged 18+ an average of 4 times each. (Id. ¶¶ 8, 10.) All notice documents were designed to
     be clear, substantive, and informative. (Id. ¶ 5.)

     The Court received no objections to the scope or content of the [Medical Benefits] Notice Program. (Azari
     Supp. Decl. ¶ 12.) The Court finds that the Notice and Notice Plan as implemented satisfied the best notice
     practicable standard of Rule 23(c) and, in accordance with Rule 23(e)(1), provided notice in a reasonable
     manner to Class Members who would be bound by the Settlement, including individual notice to all Class
     Members who could be identified through reasonable effort. Likewise, the Notice and Notice Plan satisfied
     the requirements of Due Process. The Court also finds the Notice and Notice Plan satisfied the requirements
     of CAFA.

Judge Carl J. Barbier, In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
(Economic and Property Damages Settlement), (December 21, 2012) MDL No. 2179 (E.D. La.):

     The Court finds that the Class Notice and Class Notice Plan satisfied and continue to satisfy the applicable
     requirements of Federal Rule of Civil Procedure 23(c)(2)(b) and 23(e), the Class Action Fairness Act (28
     U.S.C. § 1711 et seq.), and the Due Process Clause of the United States Constitution (U.S. Const., amend.
     V), constituting the best notice that is practicable under the circumstances of this litigation. The notice
     program surpassed the requirements of Due Process, Rule 23, and CAFA. Based on the factual elements
     of the Notice Program as detailed below, the Notice Program surpassed all of the requirements of Due
     Process, Rule 23, and CAFA.

     The Notice Program, as duly implemented, surpasses other notice programs that Hilsoft Notifications has
     designed and executed with court approval. The Notice Program included notification to known or potential
     Class Members via postal mail and e-mail; an extensive schedule of local newspaper, radio, television and
     Internet placements, well-read consumer magazines, a national daily business newspaper, and Sunday local
     newspapers. Notice placements also appeared in non-measured trade, business, and specialty publications,
     African-American, Vietnamese, and Spanish language publications, and Cajun radio programming. The
     Notice Program met the objective of reaching the greatest possible number of class members and providing
     them with every reasonable opportunity to understand their legal rights. See Azari Decl. ¶¶ 8, 15, 68. The
     Notice Program was substantially completed on July 15, 2012, allowing class members adequate time to
     make decisions before the opt-out and objections deadlines.

     The media notice effort alone reached an estimated 95% of adults in the Gulf region an average of 10.3
     times each, and an estimated 83% of all adults in the United States an average of 4 times each. These
     figures do not include notice efforts that cannot be measured, such as advertisements in trade publications
     and sponsored search engine listings. The Notice Program fairly and adequately covered and notified the
     class without excluding any demographic group or geographic area, and it exceeded the reach percentage
     achieved in most other court-approved notice programs.




                      PORTLAND AREA OFFICE        10300 SW ALLEN BLVD           BEAVERTON, OR 97005     T 503-597-7697

                                                          14
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 28 of 75. PageID #: 430269

Judge Alonzo Harris, Opelousas General Hospital Authority, A Public Trust, D/B/A Opelousas General Health
System and Arklamiss Surgery Center, L.L.C. v. FairPay Solutions, Inc., (August 17, 2012) No. 12-C-1599 (27th
Jud. D. Ct. La.):

    Notice given to Class Members and all other interested parties pursuant to this Court’s order of April 18,
    2012, was reasonably calculated to apprise interested parties of the pendency of the action, the certification
    of the Class as Defined for settlement purposes only, the terms of the Settlement Agreement, Class Members
    rights to be represented by private counsel, at their own costs, and Class Members rights to appear in Court
    to have their objections heard, and to afford persons or entities within the Class Definition an opportunity to
    exclude themselves from the Class. Such notice complied with all requirements of the federal and state
    constitutions, including the Due Process Clause, and applicable articles of the Louisiana Code of Civil
    Procedure, and constituted the best notice practicable under the circumstances and constituted due and
    sufficient notice to all potential members of the Class as Defined.

Judge James Lawrence King, In re Checking Account Overdraft Litigation (IBERIABANK), (April 26, 2012) MDL
No. 2036 (S.D. Fla):

    The Court finds that the Notice previously approved was fully and properly effectuated and was sufficient to
    satisfy the requirements of due process because it described “the substantive claims . . . [and] contained
    information reasonably necessary to [allow Settlement Class Members to] make a decision to remain a
    class member and be bound by the final judgment.'' In re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088,
    1104-05 (5th Cir. 1977). The Notice, among other things, defined the Settlement Class, described the
    release as well as the amount and method and manner of proposed distribution of the Settlement proceeds,
    and informed Settlement Class Members of their rights to opt-out or object, the procedures for doing so,
    and the time and place of the Final Approval Hearing. The Notice also informed Settlement Class Members
    that a class judgment would bind them unless they opted out, and told them where they could obtain more
    information, such as access to a full copy of the Agreement. Further, the Notice described in summary form
    the fact that Class Counsel would be seeking attorneys' fees of up to 30 percent of the Settlement.
    Settlement Class Members were provided with the best practicable notice “reasonably calculated, under
    [the] circumstances, to apprise them of the pendency of the action and afford them an opportunity to present
    their objections.'' Mullane, 339 U.S. at 314. The content of the Notice fully complied with the requirements of Rule 23.

Judge Bobby Peters, Vereen v. Lowe’s Home Centers, (April 13, 2012) SU10-CV-2267B (Ga. Super. Ct.):

    The Court finds that the Notice and the Notice Plan was fulfilled, in accordance with the terms of the
    Settlement Agreement, the Amendment, and this Court’s Preliminary Approval Order and that this Notice
    and Notice Plan constituted the best practicable notice to Class Members under the circumstances of this
    action, constituted due and sufficient Notice of the proposed Settlement to all persons entitled to participate
    in the proposed Settlement, and was in full compliance with Ga. Code Ann § 9-11-23 and the constitutional
    requirements of due process. Extensive notice was provided to the class, including point of sale notification,
    publication notice and notice by first-class mail for certain potential Class Members.

    The affidavit of the notice expert conclusively supports this Court’s finding that the notice program was
    adequate, appropriate, and comported with Georgia Code Ann. § 9-11-23(b)(2), the Due Process Clause of
    the Constitution, and the guidance for effective notice articulate in the FJC’s Manual for Complex Litigation, 4th.

Judge Lee Rosenthal, In re Heartland Payment Systems, Inc. Customer Data Security Breach Litigation, (March
2, 2012) MDL No. 2046 (S.D. Tex.):

    The notice that has been given clearly complies with Rule 23(e)(1)’s reasonableness requirement… Hilsoft
    Notifications analyzed the notice plan after its implementation and conservatively estimated that notice
    reached 81.4 percent of the class members. (Docket Entry No. 106, ¶ 32). Both the summary notice and
    the detailed notice provided the information reasonably necessary for the presumptive class members to
    determine whether to object to the proposed settlement. See Katrina Canal Breaches, 628 F.3d at 197.
    Both the summary notice and the detailed notice “were written in easy-to-understand plain English.” In re
    Black Farmers Discrimination Litig., — F. Supp. 2d —, 2011 WL 5117058, at *23 (D.D.C. 2011); accord
    AGGREGATE LITIGATION § 3.04(c).15 The notice provided “satisf[ies] the broad reasonableness standards
    imposed by due process” and Rule 23. Katrina Canal Breaches, 628 F.3d at 197.




                       PORTLAND AREA OFFICE           10300 SW ALLEN BLVD               BEAVERTON, OR 97005        T 503-597-7697

                                                              15
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 29 of 75. PageID #: 430270

Judge John D. Bates, Trombley v. National City Bank, (December 1, 2011) No. 1:10-CV-00232 (D.D.C.) as part of
In Re: Checking Account Overdraft Litigation, MDL 2036 (S.D. Fla.):

     The form, content, and method of dissemination of Notice given to the Settlement Class were in full
     compliance with the Court’s January 11, 2011 Order, the requirements of Fed. R. Civ. P. 23(e), and due
     process. The notice was adequate and reasonable, and constituted the best notice practicable under the
     circumstances. In addition, adequate notice of the proceedings and an opportunity to participate in the final
     fairness hearing were provided to the Settlement Class.

Judge Robert M. Dow, Jr., Schulte v. Fifth Third Bank, (July 29, 2011) No. 1:09-cv-6655 (N.D. Ill.):

     The Court has reviewed the content of all of the various notices, as well as the manner in which Notice was
     disseminated, and concludes that the Notice given to the Class fully complied with Federal Rule of Civil
     Procedure 23, as it was the best notice practicable, satisfied all constitutional due process concerns, and
     provided the Court with jurisdiction over the absent Class Members.

Judge Ellis J. Daigle, Williams v. Hammerman & Gainer Inc., (June 30, 2011) No. 11-C-3187-B (27th Jud. D. Ct. La.):

     Notices given to Settlement Class members and all other interested parties throughout this proceeding with
     respect to the certification of the Settlement Class, the proposed settlement, and all related procedures and
     hearings—including, without limitation, the notice to putative Settlement Class members and others more
     fully described in this Court’s order of 30th day of March 2011 were reasonably calculated under all the
     circumstances and have been sufficient, as to form, content, and manner of dissemination, to apprise
     interested parties and members of the Settlement Class of the pendency of the action, the certification of
     the Settlement Class, the Settlement Agreement and its contents, Settlement Class members’ right to be
     represented by private counsel, at their own cost, and Settlement Class members’ right to appear in Court
     to have their objections heard, and to afford Settlement Class members an opportunity to exclude
     themselves from the Settlement Class. Such notices complied with all requirements of the federal and state
     constitutions, including the due process clause, and applicable articles of the Louisiana Code of Civil
     Procedures, and constituted the best notice practicable under the circumstances and constituted due and
     sufficient notice to all potential members of the Settlement Class.

Judge Stefan R. Underhill, Mathena v. Webster Bank, N.A., (March 24, 2011) No. 3:10-cv-1448 (D. Conn.) as part
of In Re: Checking Account Overdraft Litigation, MDL 2036 (S.D. Fla.):

     The form, content, and method of dissemination of Notice given to the Settlement Class were adequate and
     reasonable, and constituted the best notice practicable under the circumstances. The Notice, as given,
     provided valid, due, and sufficient notice of the proposed settlement, the terms and conditions set forth in
     the Settlement Agreement, and these proceedings to all persons entitled to such notice, and said notice
     fully satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure and due process.

Judge Ted Stewart, Miller v. Basic Research, LLC, (September 2, 2010) No. 2:07-cv-871 (D. Utah):

     Plaintiffs state that they have hired a firm specializing in designing and implementing large scale, unbiased,
     legal notification plans. Plaintiffs represent to the Court that such notice will include: 1) individual notice by
     electronic mail and/or first-class mail sent to all reasonably identifiable Class members; 2) nationwide paid
     media notice through a combination of print publications, including newspapers, consumer magazines,
     newspaper supplements and the Internet; 3) a neutral, Court-approved, informational press release; 4) a
     neutral, Court-approved Internet website; and 5) a toll-free telephone number. Similar mixed media plans
     have been approved by other district courts post class certification. The Court finds this plan is sufficient to
     meet the notice requirement.

Judge Sara Loi, Pavlov v. Continental Casualty Co., (October 7, 2009) No. 5:07cv2580 (N.D. Ohio):

     As previously set forth in this Memorandum Opinion, the elaborate notice program contained in the
     Settlement Agreement provides for notice through a variety of means, including direct mail to each class
     member, notice to the United States Attorney General and each State, a toll free number, and a website
     designed to provide information about the settlement and instructions on submitting claims. With a 99.9%
     effective rate, the Court finds that the notice program constituted the “best notice that is practicable under
     the circumstances,” Fed. R. Civ. P. 23(c)(2)(B), and clearly satisfies the requirements of Rule 23(c)(2)(B).


                       PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                             16
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 30 of 75. PageID #: 430271

Judge James Robertson, In re Department of Veterans Affairs (VA) Data Theft Litigation, (September 23, 2009)
MDL No. 1796 (D.D.C.):

     The Notice Plan, as implemented, satisfied the requirements of due process and was the best notice
     practicable under the circumstances. The Notice Plan was reasonably calculated, under the circumstances,
     to apprise Class Members of the pendency of the action, the terms of the Settlement, and their right to
     appear, object to or exclude themselves from the Settlement. Further, the notice was reasonable and
     constituted due, adequate and sufficient notice to all persons entitled to receive notice.

Judge Lisa F. Chrystal, Little v. Kia Motors America, Inc., (August 27, 2009) No. UNN-L-0800-01 (N.J. Super. Ct.):

     The Court finds that the manner and content of the notices for direct mailing and for publication notice, as
     specified in the Notice Plan (Exhibit 2 to the Affidavit of Lauran R. Schultz), provides the best practicable
     notice of judgment to members of the Plaintiff Class.

Judge Barbara Crowder, Dolen v. ABN AMRO Bank N.V., (March 23, 2009) No. 01-L-454, 01-L-493 (3rd Jud. Cir. Ill.):

     The Court finds that the Notice Plan is the best notice practicable under the circumstances and provides
     the Eligible Members of the Settlement Class sufficient information to make informed and meaningful
     decisions regarding their options in this Litigation and the effect of the Settlement on their rights. The Notice
     Plan further satisfies the requirements of due process and 735 ILCS 5/2-803. That Notice Plan is approved
     and accepted. This Court further finds that the Notice of Settlement and Claim Form comply with 735 ILCS
     5/2-803 and are appropriate as part of the Notice Plan and the Settlement, and thus they are hereby
     approved and adopted. This Court further finds that no other notice other than that identified in the Notice
     Plan is reasonably necessary in this Litigation.

Judge Robert W. Gettleman, In re Trans Union Corp., (September 17, 2008) MDL No. 1350 (N.D. Ill.):

     The Court finds that the dissemination of the Class Notice under the terms and in the format provided for in
     its Preliminary Approval Order constitutes the best notice practicable under the circumstances, is due and
     sufficient notice for all purposes to all persons entitled to such notice, and fully satisfies the requirements of
     the Federal Rules of Civil Procedure, the requirements of due process under the Constitution of the United
     States, and any other applicable law… Accordingly, all objections are hereby OVERRULED.

Judge Steven D. Merryday, Lockwood v. Certegy Check Services, Inc., (September 3, 2008) No. 8:07-cv-1434-T-
23TGW (M.D. Fla.):

     The form, content, and method of dissemination of the notice given to the Settlement Class were adequate
     and reasonable and constituted the best notice practicable in the circumstances. The notice as given
     provided valid, due, and sufficient notice of the proposed settlement, the terms and conditions of the
     Settlement Agreement, and these proceedings to all persons entitled to such notice, and the notice satisfied
     the requirements of Rule 23, Federal Rules of Civil Procedure, and due process.

Judge William G. Young, In re TJX Companies, (September 2, 2008) MDL No. 1838 (D. Mass.):

     The form, content, and method of dissemination of notice provided to the Settlement Class were adequate
     and reasonable, and constituted the best notice practicable under the circumstances. The Notice, as given,
     provided valid, due, and sufficient notice of the proposed settlement, the terms and conditions set forth in
     the Settlement Agreement, and these proceedings to all Persons entitled to such notice, and said Notice
     fully satisfied the requirements of Fed. R. Civ. P. 23 and due process.

Judge Philip S. Gutierrez, Shaffer v. Continental Casualty Co., (June 11, 2008) SACV-06-2235-PSG (PJWx) (C.D. Cal.):

     …was reasonable and constitutes due, adequate, and sufficient notice to all persons entitled to receive
     notice; and met all applicable requirements of the Federal Rules of Civil Procedure, the Class Action
     Fairness Act, the United States Constitution (including the Due Process Clauses), the Rules of the Court,
     and any other applicable law.




                       PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                             17
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 31 of 75. PageID #: 430272

Judge Robert L. Wyatt, Gunderson v. AIG Claim Services, Inc., (May 29, 2008) No. 2004-002417 (14th Jud. D. Ct. La.):

     Notices given to Settlement Class members…were reasonably calculated under all the circumstances and
     have been sufficient, as to form, content, and manner of dissemination…Such notices complied with all
     requirements of the federal and state constitutions, including the due process clause, and applicable articles
     of the Louisiana Code of Civil Procedure, and constituted the best notice practicable under the
     circumstances and constituted due and sufficient notice to all potential members of the Settlement Class.

Judge Mary Anne Mason, Palace v. DaimlerChrysler Corp., (May 29, 2008) No. 01-CH-13168 (Ill. Cir. Ct.):

     The form, content, and method of dissemination of the notice given to the Illinois class and to the Illinois
     Settlement Class were adequate and reasonable, and constituted the best notice practicable under the
     circumstances. The notice, as given, provided valid, due, and sufficient notice of the proposed Settlement,
     the terms and conditions set forth in the Settlement Agreement, and these proceedings, to all Persons
     entitled to such notice, and said notice fully satisfied the requirements of due process and complied with
     735 ILCS §§5/2-803 and 5/2-806.

Judge David De Alba, Ford Explorer Cases, (May 29, 2008) JCCP Nos. 4226 & 4270 (Cal. Super. Ct.):

     [T]he Court is satisfied that the notice plan, design, implementation, costs, reach, were all reasonable, and
     has no reservations about the notice to those in this state and those in other states as well, including Texas,
     Connecticut, and Illinois; that the plan that was approved—submitted and approved, comports with the
     fundamentals of due process as described in the case law that was offered by counsel.

Judge Kirk D. Johnson, Webb v. Liberty Mutual Ins. Co., (March 3, 2008) No. CV-2007-418-3 (Ark. Cir. Ct.):

     The Court finds that there was minimal opposition to the settlement. After undertaking an extensive notice
     campaign to Class members of approximately 10,707 persons, mailed notice reached 92.5% of potential
     Class members.

Judge Carol Crafton Anthony, Johnson v. Progressive Casualty Ins. Co., (December 6, 2007) No. CV-2003-513
(Ark. Cir. Ct.):

     Notice of the Settlement Class was constitutionally adequate, both in terms of its substance and the manner
     in which it was disseminated…Notice was direct mailed to all Class members whose current whereabouts
     could be identified by reasonable effort. Notice reached a large majority of the Class members. The Court
     finds that such notice constitutes the best notice practicable…The forms of Notice and Notice Plan satisfy
     all of the requirements of Arkansas law and due process.

Judge Kirk D. Johnson, Sweeten v. American Empire Insurance Co., (August 20, 2007) No. CV-2007-154-3 (Ark.
Cir. Ct.):

     The Court does find that all notices required by the Court to be given to class members was done within the
     time allowed and the manner best calculated to give notice and apprise all the interested parties of the
     litigation. It was done through individual notice, first class mail, through internet website and the toll-free
     telephone call center…The Court does find that these methods were the best possible methods to advise
     the class members of the pendency of the action and opportunity to present their objections and finds that
     these notices do comply with all the provisions of Rule 23 and the Arkansas and United States Constitutions.

Judge Robert Wyatt, Gunderson v. F.A. Richard & Associates, Inc., (July 19, 2007) No. 2004-2417-D (14th Jud. D. Ct. La.):

     This is the final Order and Judgment regarding the fairness, reasonableness and adequacy. And I am
     satisfied in all respects regarding the presentation that’s been made to the Court this morning in the Class
     memberships, the representation, the notice, and all other aspects and I’m signing that Order at this time.

Judge Lewis A. Kaplan, In re Parmalat Securities Litigation, (July 19, 2007) MDL No. 1653-LAK (S.D.N.Y.):

     The Court finds that the distribution of the Notice, the publication of the Publication Notice, and the notice
     methodology…met all applicable requirements of the Federal Rules of Civil Procedure, the United States
     Constitution, (including the Due Process clause), the Private Securities Litigation Reform Act of 1995 (15
     U.S.C. 78u-4, et seq.) (the “PSLRA”), the Rules of the Court, and any other applicable law.

                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                            18
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 32 of 75. PageID #: 430273

Judge Joe Griffin, Beasley v. The Reliable Life Insurance Co., (March 29, 2007) No. CV-2005-58-1 (Ark. Cir. Ct.):

     [T]he Court has, pursuant to the testimony regarding the notification requirements, that were specified and
     adopted by this Court, has been satisfied and that they meet the requirements of due process. They are
     fair, reasonable, and adequate. I think the method of notification certainly meets the requirements of due
     process…So the Court finds that the notification that was used for making the potential class members
     aware of this litigation and the method of filing their claims, if they chose to do so, all those are clear and
     concise and meet the plain language requirements and those are completely satisfied as far as this Court
     is concerned in this matter.

Judge Lewis A. Kaplan, In re Parmalat Securities Litigation, (March 1, 2007) MDL No. 1653-LAK (S.D.N.Y.):

     The court approves, as to form and content, the Notice and the Publication Notice, attached hereto as
     Exhibits 1 and 2, respectively, and finds that the mailing and distribution of the Notice and the publication of
     the Publication Notice in the manner and the form set forth in Paragraph 6 of this Order…meet the
     requirements of Rule 23 of the Federal Rules of Civil Procedure, the Securities Exchange Act of 1934, as
     emended by Section 21D(a)(7) of the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-
     4(a)(7), and due process, and is the best notice practicable under the circumstances and shall constitute
     due and sufficient notice to all persons and entities entitled thereto.

Judge Anna J. Brown, Reynolds v. The Hartford Financial Services Group, Inc., (February 27, 2007) No. CV-01-
1529-BR (D. Or):

     [T]he court finds that the Notice Program fairly, fully, accurately, and adequately advised members of the
     Settlement Class and each Settlement Subclass of all relevant and material information concerning the
     proposed settlement of this action, their rights under Rule 23 of the Federal Rules of Civil Procedure, and
     related matters, and afforded the Settlement Class with adequate time and an opportunity to file objections
     to the Settlement or request exclusion from the Settlement Class. The court finds that the Notice Program
     constituted the best notice practicable under the circumstances and fully satisfied the requirements of Rule
     23 and due process.

Judge Kirk D. Johnson, Zarebski v. Hartford Insurance Company of the Midwest, (February 13, 2007) No. CV-
2006-409-3 (Ark. Cir. Ct.):

     Based on the Court’s review of the evidence admitted and argument of counsel, the Court finds and
     concludes that the Class Notice, as disseminated to members of the Settlement Class in accordance with
     provisions of the Preliminary Approval Order, was the best notice practicable under the circumstances to all
     members of the Settlement Class. Accordingly, the Class Notice and Claim Form as disseminated are
     finally approved as fair, reasonable, and adequate notice under the circumstances. The Court finds and
     concludes that due and adequate notice of the pendency of this Action, the Stipulation, and the Final
     Settlement Hearing has been provided to members of the Settlement Class, and the Court further finds and
     concludes that the notice campaign described in the Preliminary Approval Order and completed by the
     parties complied fully with the requirements of Arkansas Rule of Civil Procedure 23 and the requirements
     of due process under the Arkansas and United States Constitutions.

Judge Richard J. Holwell, In re Vivendi Universal, S.A. Securities Litigation, 2007 WL 1490466, at *34 (S.D.N.Y.):

     In response to defendants’ manageability concerns, plaintiffs have filed a comprehensive affidavit outlining
     the effectiveness of its proposed method of providing notice in foreign countries. According to this…the
     Court is satisfied that plaintiffs intend to provide individual notice to those class members whose names and
     addresses are ascertainable, and that plaintiffs’ proposed form of publication notice, while complex, will
     prove both manageable and the best means practicable of providing notice.

Judge Samuel Conti, Ciabattari v. Toyota Motor Sales, U.S.A., Inc., (November 17, 2006) No. C-05-04289-SC (N.D. Cal.):

     After reviewing the evidence and arguments presented by the parties…the Court finds as follows…The
     class members were given the best notice practicable under the circumstances, and that such notice meets
     the requirements of the Due Process Clause of the U.S. Constitution, and all applicable statutes and rules
     of court.



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            19
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 33 of 75. PageID #: 430274

Judge Ivan L.R. Lemelle, In re High Sulfur Content Gasoline Prods. Liability Litigation, (November 8, 2006) MDL
No. 1632 (E.D. La.):

     This Court approved a carefully-worded Notice Plan, which was developed with the assistance of a
     nationally-recognized notice expert, Hilsoft Notifications…The Notice Plan for this Class Settlement was
     consistent with the best practices developed for modern-style “plain English” class notices; the Court and
     Settling Parties invested substantial effort to ensure notice to persons displaced by the Hurricanes of 2005;
     and as this Court has already determined, the Notice Plan met the requirements of Rule 23 and
     constitutional due process.

Judge Catherine C. Blake, In re Royal Ahold Securities and “ERISA” Litigation, (November 2, 2006) MDL No. 1539 (D. Md.):

     The global aspect of the case raised additional practical and legal complexities, as did the parallel criminal
     proceedings in another district. The settlement obtained is among the largest cash settlements ever in a
     securities class action case and represents an estimated 40% recovery of possible provable damages. The
     notice process appears to have been very successful not only in reaching but also in eliciting claims from a
     substantial percentage of those eligible for recovery.

Judge Elaine E. Bucklo, Carnegie v. Household International, (August 28, 2006) No. 98 C 2178 (N.D. Ill.):

     [T]he Notice was disseminated pursuant to a plan consisting of first class mail and publication developed
     by Plaintiff’s notice consultant, Hilsoft Notification[s]…who the Court recognized as experts in the design of
     notice plans in class actions. The Notice by first-class mail and publication was provided in an adequate
     and sufficient manner; constitutes the best notice practicable under the circumstances; and satisfies all
     requirements of Rule 23(e) and due process.

Judge Joe E. Griffin, Beasley v. Hartford Insurance Company of the Midwest, (June 13, 2006) No. CV-2005-58-
1 (Ark. Cir. Ct.):

     Based on the Court’s review of the evidence admitted and argument of counsel, the Court finds and
     concludes that the Individual Notice and the Publication Notice, as disseminated to members of the
     Settlement Class in accordance with provisions of the Preliminarily Approval Order, was the best notice
     practicable under the circumstances…and the requirements of due process under the Arkansas and United
     States Constitutions.

Judge Norma L. Shapiro, First State Orthopedics et al. v. Concentra, Inc., et al., (May 1, 2006) No. 2:05-CV-04951-
NS (E.D. Pa.):

     The Court finds that dissemination of the Mailed Notice, Published Notice and Full Notice in the manner set
     forth here and in the Settlement Agreement meets the requirements of due process and Pennsylvania law.
     The Court further finds that the notice is reasonable, and constitutes due, adequate, and sufficient notice to
     all persons entitled to receive notice, is the best practicable notice; and is reasonably calculated, under the
     circumstances, to apprise members of the Settlement Class of the pendency of the Lawsuit and of their right
     to object or to exclude themselves from the proposed settlement.

Judge Thomas M. Hart, Froeber v. Liberty Mutual Fire Ins. Co., (April 19, 2006) No. 00C15234 (Or. Cir. Ct.):

     The court has found and now reaffirms that dissemination and publication of the Class Notice in accordance
     with the terms of the Third Amended Order constitutes the best notice practicable under the circumstances.

Judge Catherine C. Blake, In re Royal Ahold Securities and “ERISA” Litigation, (January 6, 2006) MDL No. 1539 (D. Md.):

     I think it’s remarkable, as I indicated briefly before, given the breadth and scope of the proposed Class, the
     global nature of the Class, frankly, that again, at least on a preliminary basis, and I will be getting a final
     report on this, that the Notice Plan that has been proposed seems very well, very well suited, both in terms
     of its plain language and in terms of its international reach, to do what I hope will be a very thorough and
     broad-ranging job of reaching as many of the shareholders, whether individual or institutional, as possibly
     can be done to participate in what I also preliminarily believe to be a fair, adequate and reasonable
     settlement.



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                            20
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 34 of 75. PageID #: 430275

Judge Catherine C. Blake, In re Royal Ahold Securities & “ERISA” Litigation, 437 F.Supp.2d 467, 472 (D. Md. 2006):

     The court hereby finds that the Notice and Notice Plan described herein and in the Order dated January 9,
     2006 provided Class Members with the best notice practicable under the circumstances. The Notice
     provided due and adequate notice of these proceedings and the matters set forth herein, including the
     Settlement and Plan of Allocation, to all persons entitled to such notice, and the Notice fully satisfied the
     requirements of Rule 23 of the Federal Rules of Civil Procedure and the requirements of due process.

Judge Robert H. Wyatt, Jr., Gray v. New Hampshire Indemnity Co., Inc., (December 19, 2005) No. CV-2002-952-
2-3 (Ark. Cir. Ct.):

     Notice of the Settlement Class was constitutionally adequate, both in terms of its substance and the manner
     in which it was disseminated. The Notice contained the essential elements necessary to satisfy due
     process, including the Settlement Class definition, the identities of the Parties and of their counsel, a
     summary of the terms of the proposed settlement, Class Counsel’s intent to apply for fees, information
     regarding the manner in which objections could be submitted, and requests for exclusions could be filed.
     The Notice properly informed Class members of the formula for the distribution of benefits under the
     settlement…Notice was direct mailed to all Class members whose current whereabouts could be identified
     by reasonable effort. Notice was also effected by publication in many newspapers and magazines
     throughout the nation, reaching a large majority of the Class members multiple times. The Court finds that
     such notice constitutes the best notice practicable.

Judge Michael J. O’Malley, Defrates v. Hollywood Entm’t Corp., (June 24, 2005) No. 02 L 707 (Ill. Cir. Ct.):

     [T]his Court hereby finds that the notice program described in the Preliminary Approval Order and completed
     by HEC complied fully with the requirements of due process, the Federal Rules of Civil Procedure and all
     other applicable laws.

Judge Wilford D. Carter, Thibodeaux v. Conoco Phillips Co., (May 26, 2005) No. 2003-481 F (14th J.D. Ct. La.):

     Notice given to Class Members…were reasonably calculated under all the circumstances and have been
     sufficient, both as to the form and content…Such notices complied with all requirements of the federal and
     state constitutions, including the due process clause, and applicable articles of the Louisiana Code of Civil
     Procedure, and constituted the best notice practicable under the circumstances and constituted due process
     and sufficient notice to all potential members of the Class as Defined.

Judge Michael Canaday, Morrow v. Conoco Inc., (May 25, 2005) No. 2002-3860 G (14th J.D. Ct. La.):

     The objections, if any, made to due process, constitutionality, procedures, and compliance with law,
     including, but not limited to, the adequacy of notice and the fairness of the proposed Settlement Agreement,
     lack merit and are hereby overruled.

Judge John R. Padova, Nichols v. SmithKline Beecham Corp., (April 22, 2005) No. 00-6222 (E.D. Pa.):

     Pursuant to the Order dated October 18, 2004, End-Payor Plaintiffs employed Hilsoft Notifications to design
     and oversee Notice to the End-Payor Class. Hilsoft Notifications has extensive experience in class action
     notice situations relating to prescription drugs and cases in which unknown class members need to receive
     notice…After reviewing the individual mailed Notice, the publication Notices, the PSAs and the informational
     release, the Court concludes that the substance of the Notice provided to members of the End-Payor Class
     in this case was adequate to satisfy the concerns of due process and the Federal Rules.

Judge Douglas Combs, Morris v. Liberty Mutual Fire Ins. Co., (February 22, 2005) No. CJ-03-714 (D. Okla.):

     I am very impressed that the notice was able to reach – be delivered to 97 ½ percent members of the class.
     That, to me, is admirable. And I’m also – at the time that this was initially entered, I was concerned about
     the ability of notice to be understood by a common, nonlawyer person, when we talk about legalese in a
     court setting. In this particular notice, not only the summary notice but even the long form of the notice were
     easily understandable, for somebody who could read the English language, to tell them whether or not they
     had the opportunity to file a claim.



                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                           21
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 35 of 75. PageID #: 430276

Judge Joseph R. Goodwin, In re Serzone Products Liability Litigation, 231 F.R.D. 221, 231 (S.D. W. Va. 2005):

     The Notice Plan was drafted by Hilsoft Notifications, a Pennsylvania firm specializing in designing,
     developing, analyzing and implementing large-scale, unbiased legal notification plans. Hilsoft has
     disseminated class action notices in more than 150 cases, and it designed the model notices currently
     displayed on the Federal Judicial Center’s website as a template for others to follow…To enhance consumer
     exposure, Hilsoft studied the demographics and readership of publications among adults who used a
     prescription drug for depression in the last twelve months. Consequently, Hilsoft chose to utilize media
     particularly targeting women due to their greater incidence of depression and heavy usage of the medication.

Judge Richard G. Stearns, In re Lupron® Marketing and Sales Practice Litigation, (November 24, 2004) MDL No. 1430
(D. Mass.):

     After review of the proposed Notice Plan designed by Hilsoft Notifications…is hereby found to be the best
     practicable notice under the circumstances and, when completed, shall constitute due and sufficient notice
     of the Settlement and the Fairness Hearing to all persons and entities affected by and/or entitled to
     participate in the Settlement, in full compliance with the notice requirements of Rule 23 the Federal Rules
     of Civil Procedure and due process.

Judge Richard G. Stearns, In re Lupron® Marketing and Sales Practice Litigation, (November 23, 2004) MDL No. 1430
(D. Mass.):

     I actually find the [notice] plan as proposed to be comprehensive and extremely sophisticated and very likely
     be as comprehensive as any plan of its kind could be in reaching those most directly affected.

Judge James S. Moody, Jr., Mantzouris v. Scarritt Motor Group Inc., (August 10, 2004) No. 8:03 CV- 0015-T-30
MSS (M.D. Fla.):

     Due and adequate notice of the proceedings having been given and a full opportunity having been offered
     to the members of the Class to participate in the Settlement Hearing, or object to the certification of the
     Class and the Agreement, it is hereby determined that all members of the Class, except for Ms. Gwendolyn
     Thompson, who was the sole person opting out of the Settlement Agreement, are bound by this Order and
     Final Judgment entered herein.

Judge Robert E. Payne, Fisher v. Virginia Electric & Power Co., (July 1, 2004) No. 3:02CV431 (E.D. Va.):

     The record here shows that the class members have been fully and fairly notified of the existence of the
     class action, of the issues in it, of the approaches taken by each side in it in such a way as to inform
     meaningfully those whose rights are affected and to thereby enable them to exercise their rights
     intelligently…The success rate in notifying the class is, I believe, at least in my experience, I share Ms.
     Kauffman’s experience, it is as great as I have ever seen in practicing or serving in this job…So I don’t
     believe we could have had any more effective notice.

Judge John Kraetzer, Baiz v. Mountain View Cemetery, (April 14, 2004) No. 809869-2 (Cal. Super. Ct.):

     The notice program was timely completed, complied with California Government Code section 6064, and
     provided the best practicable notice to all members of the Settlement Class under the circumstances. The
     Court finds that the notice program provided class members with adequate instructions and a variety of
     means to obtain information pertaining to their rights and obligations under the settlement so that a full
     opportunity has been afforded to class members and all other persons wishing to be heard…The Court has
     determined that the Notice given to potential members of the Settlement Class fully and accurately informed
     potential Members of the Settlement Class of all material elements of the proposed settlement and
     constituted valid, due, and sufficient notice to all potential members of the Settlement Class, and that it
     constituted the best practicable notice under the circumstances.

Hospitality Mgmt. Assoc., Inc. v. Shell Oil Co., 356 S.C. 644, 663, 591 S.E.2d 611, 621 (Sup. Ct. S.C. 2004):

     Clearly, the Cox court designed and utilized various procedural safeguards to guarantee sufficient notice
     under the circumstances. Pursuant to a limited scope of review, we need go no further in deciding the Cox
     court's findings that notice met due process are entitled to deference.


                       PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                           22
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 36 of 75. PageID #: 430277

Judge Joseph R. Goodwin, In re Serzone Prods. Liability Litigation, 2004 U.S. Dist. LEXIS 28297, at *10
(S.D. W. Va.):

     The Court has considered the Notice Plan and proposed forms of Notice and Summary Notice submitted
     with the Memorandum for Preliminary Approval and finds that the forms and manner of notice proposed by
     Plaintiffs and approved herein meet the requirements of due process and Fed.R.Civ.P. 23(c) and (e), are
     the best notice practicable under the circumstances, constitute sufficient notice to all persons entitled to
     notice, and satisfy the Constitutional requirements of notice.

Judge James D. Arnold, Cotten v. Ferman Mgmt. Servs. Corp., (November 26, 2003) No. 02-08115 (Fla. Cir. Ct.):

     Due and adequate notice of the proceedings having been given and a full opportunity having been offered
     to the member of the Class to participate in the Settlement Hearing, or object to the certification of the Class
     and the Agreement…

Judge Judith K. Fitzgerald, In re Pittsburgh Corning Corp., (November 26, 2003) No. 00-22876-JKF (Bankr.W.D. Pa.):

     The procedures and form of notice for notifying the holders of Asbestos PI Trust Claims, as described in the
     Motion, adequately protect the interests of the holders of Asbestos PI Trust Claims in a manner consistent
     with the principles of due process, and satisfy the applicable requirements of the Bankruptcy Code and the
     Federal Rules of Bankruptcy Procedure.

Judge Carter Holly, Richison v. American Cemwood Corp., (November 18, 2003) No. 005532 (Cal. Super. Ct.):

     As to the forms of Notice, the Court finds and concludes that they fully apprised the Class members of the
     pendency of the litigation, the terms of the Phase 2 Settlement, and Class members’ rights and options…Not
     a single Class member—out of an estimated 30,000—objected to the terms of the Phase 2 Settlement
     Agreement, notwithstanding a comprehensive national Notice campaign, via direct mail and publication
     Notice…The notice was reasonable and the best notice practicable under the circumstances, was due,
     adequate, and sufficient notice to all Class members, and complied fully with the laws of the State of
     California, the Code of Civil Procedure, due process, and California Rules of Court 1859 and 1860.

Judge Thomas A. Higgins, In re Columbia/HCA Healthcare Corp., (June 13, 2003) MDL No. 1227 (M.D. Tenn.):

     Notice of the settlement has been given in an adequate and sufficient manner. The notice provided by
     mailing the settlement notice to certain class members and publishing notice in the manner described in the
     settlement was the best practicable notice, complying in all respects with the requirements of due process.

Judge Harold Baer, Jr., Thompson v. Metropolitan Life Ins. Co., 216 F.R.D. 55, 68 (S.D.N.Y. 2003):

     In view of the extensive notice campaign waged by the defendant, the extremely small number of class
     members objecting or requesting exclusion from the settlement is a clear sign of strong support for the
     settlement…The notice provides, in language easily understandable to a lay person, the essential terms of
     the settlement, including the claims asserted…who would be covered by the settlement…[T]he notice
     campaign that defendant agreed to undertake was extensive…I am satisfied, having reviewed the contents
     of the notice package, and the extensive steps taken to disseminate notice of the settlement, that the class
     notice complies with the requirements of Rule 23 (c)(2) and 23(e). In summary, I have reviewed all of the
     objections, and none persuade me to conclude that the proposed settlement is unfair, inadequate or
     unreasonable.

Judge Edgar E. Bayley, Dimitrios v. CVS, Inc., (November 27, 2002) No. 99-6209; Walker v. Rite Aid Corp., No.
99-6210; and Myers v. Rite Aid Corp., No. 01-2771 (Pa. Ct. C.P.):

     The Court specifically finds that: fair and adequate notice has been given to the class, which comports with
     due process of law.

Judge Dewey C. Whitenton, Ervin v. Movie Gallery, Inc., (November 22, 2002) No. 13007 (Tenn. Ch.):

     The content of the class notice also satisfied all due process standards and state law requirements…The
     content of the notice was more than adequate to enable class members to make an informed and intelligent
     choice about remaining in the class or opting out of the class.

                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            23
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 37 of 75. PageID #: 430278

Judge James R. Williamson, Kline v. The Progressive Corp., (November 14, 2002) No. 01-L-6 (Ill. Cir. Ct.):

     Notice to the Settlement Class was constitutionally adequate, both in terms of its substance and the manner
     in which it was disseminated. The notice contained the essential elements necessary to satisfy due
     process…

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (September 13, 2002) No. L-008830.00 (N.J.
Super. Ct.):

     Here, the comprehensive bilingual, English and Spanish, court-approved Notice Plan provided by the terms
     of the settlement meets due process requirements. The Notice Plan used a variety of methods to reach
     potential class members. For example, short form notices for print media were placed…throughout the
     United States and in major national consumer publications which include the most widely read publications
     among Cooper Tire owner demographic groups.

Judge Harold Baer, Jr., Thompson v. Metropolitan Life Ins. Co., (September 3, 2002) No. 00 Civ. 5071-HB
(S.D.N.Y.):

     The Court further finds that the Class Notice and Publication Notice provided in the Settlement Agreement
     are written in plain English and are readily understandable by Class Members. In sum, the Court finds that
     the proposed notice texts and methodology are reasonable, that they constitute due, adequate and sufficient
     notice to all persons entitled to be provided with notice, and that they meet the requirements of the Federal
     Rules of Civil Procedure (including Fed. R. Civ. P. 23(c)(2) and (e)), the United States Constitution (including
     the Due Process Clause), the Rules of the Court, and any other applicable law.

Judge Milton Gunn Shuffield, Scott v. Blockbuster Inc., (January 22, 2002) No. D 162-535 (Tex. Jud. Dist. Ct.)
ultimately withstood challenge to Court of Appeals of Texas. Peters v. Blockbuster 65 S.W.3d 295, 307 (Tex. App.-
Beaumont, 2001):

     In order to maximize the efficiency of the notice, a professional concern, Hilsoft Notifications, was retained.
     This Court concludes that the notice campaign was the best practicable, reasonably calculated, under all
     the circumstances, to apprise interested parties of the settlement and afford them an opportunity to present
     their objections…The notice campaign was highly successful and effective, and it more than satisfied the
     due process and state law requirements for class notice.

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (October 30, 2001) No. MID-L-8839-00-MT
(N.J. Super. Ct.):

     The parties have crafted a notice program which satisfies due process requirements without reliance on an
     unreasonably burdensome direct notification process…The form of the notice is reasonably calculated to
     apprise class members of their rights. The notice program is specifically designed to reach a substantial
     percentage of the putative settlement class members.

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (October 29, 2001) No. L-8830-00-MT (N.J.
Super. Ct.):

     I saw the various bar graphs for the different publications and the different media dissemination, and I think
     that was actually the clearest bar graph I’ve ever seen in my life…it was very clear of the time periods that
     you were doing as to each publication and which media you were doing over what market time, so I think
     that was very clear.

Judge Stuart R. Pollak, Microsoft I-V Cases, (April 1, 2001) J.C.C.P. No. CJC-00-004106 (Cal. Super. Ct.):

     [C]oncerning dissemination of class notice; and I have reviewed the materials that have been submitted on
     that subject and basically I’m satisfied. I think it’s amazing if you’re really getting 80 percent coverage.
     That’s very reassuring. And the papers that you submitted responded to a couple things that had been
     mentioned before and I am satisfied with all that.




                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            24
  Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 38 of 75. PageID #: 430279

Judge Stuart R. Pollak, Microsoft I-V Cases, (March 30, 2001) J.C.C.P. No. 4106 (Cal. Super. Ct.):

     Plaintiffs and Defendant Microsoft Corporation have submitted a joint statement in support of their request
     that the Court approve the plan for dissemination of class action notice and proposed forms of notice, and
     amend the class definition. The Court finds that the forms of notice to Class members attached hereto as
     Exhibits A and B fairly and adequately inform the Class members of their rights concerning this litigation.
     The Court further finds that the methods for dissemination of notice are the fairest and best practicable
     under the circumstances, and comport with due process requirements.


                                               LEGAL NOTICE CASES


Hilsoft Notifications has served as a notice expert for planning, implementation and/or analysis in the following partial
listing of cases:

   Andrews v. MCI (900 Number Litigation)                                 S.D. Ga., No. CV 191-175

   Harper v. MCI (900 Number Litigation)                                  S.D. Ga., No. CV 192-134

   In re Bausch & Lomb Contact Lens Litigation                            N.D. Ala., No. 94-C-1144-WW

   In re Ford Motor Co. Vehicle Paint Litigation                          E.D. La., MDL No. 1063

   Castano v. Am. Tobacco                                                 E.D. La., No. CV 94-1044

   Cox v. Shell Oil (Polybutylene Pipe Litigation)                        Tenn. Ch., No. 18,844

   In re Amino Acid Lysine Antitrust Litigation                           N.D. Ill., MDL No. 1083

   In re Dow Corning Corp. (Breast Implant Bankruptcy)                    E.D. Mich., No. 95-20512-11-AJS

   Kunhel v. CNA Ins. Companies                                           N.J. Super. Ct., No. ATL-C-0184-94

   In re Factor Concentrate Blood Prods. Litigation
                                                                          N.D. Ill., MDL No. 986
   (Hemophiliac HIV)

   In re Ford Ignition Switch Prods. Liability Litigation                 D. N.J., No. 96-CV-3125

   Jordan v. A.A. Friedman (Non-Filing Ins. Litigation)                   M.D. Ga., No. 95-52-COL

   Kalhammer v. First USA (Credit Card Litigation)                        Cal. Cir. Ct., No. C96-45632010-CAL

   Navarro-Rice v. First USA (Credit Card Litigation)                     Ore. Cir. Ct., No. 9709-06901

   Spitzfaden v. Dow Corning (Breast Implant Litigation)                  La. D. Ct., No. 92-2589

   Robinson v. Marine Midland (Finance Charge Litigation)                 N.D. Ill., No. 95 C 5635

   McCurdy v. Norwest Fin. Alabama                                        Ala. Cir. Ct., No. CV-95-2601

   Johnson v. Norwest Fin. Alabama                                        Ala. Cir. Ct., No. CV-93-PT-962-S

   In re Residential Doors Antitrust Litigation                           E.D. Pa., MDL No. 1039

   Barnes v. Am. Tobacco Co. Inc.                                         E.D. Pa., No. 96-5903

   Small v. Lorillard Tobacco Co. Inc.                                    N.Y. Super. Ct., No. 110949/96



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                            25
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 39 of 75. PageID #: 430280

Naef v. Masonite Corp (Hardboard Siding Litigation)                 Ala. Cir. Ct., No. CV-94-4033

In re Synthroid Mktg. Litigation                                    N.D. Ill., MDL No. 1182

Raysick v. Quaker State Slick 50 Inc.                               D. Tex., No. 96-12610

Castillo v. Mike Tyson (Tyson v. Holyfield Bout)                    N.Y. Super. Ct., No. 114044/97

Avery v. State Farm Auto. Ins. (Non-OEM Auto Parts)                 Ill. Cir. Ct., No. 97-L-114

Walls v. The Am. Tobacco Co. Inc.                                   N.D. Okla., No. 97-CV-218-H

Tempest v. Rainforest Café (Securities Litigation)                  D. Minn., No. 98-CV-608

Stewart v. Avon Prods. (Securities Litigation)                      E.D. Pa., No. 98-CV-4135

Goldenberg v. Marriott PLC Corp (Securities Litigation)             D. Md., No. PJM 95-3461

Delay v. Hurd Millwork (Building Products Litigation)               Wash. Super. Ct., No. 97-2-07371-0

Gutterman v. Am. Airlines (Frequent Flyer Litigation)               Ill. Cir. Ct., No. 95CH982

Hoeffner v. The Estate of Alan Kenneth Vieira (Un-scattered
                                                                    Cal. Super. Ct., No. 97-AS 02993
Cremated Remains Litigation)

In re Graphite Electrodes Antitrust Litigation                      E.D. Pa., MDL No. 1244

In re Silicone Gel Breast Implant Prods. Liability Litigation,
                                                                    N.D. Ala., MDL No. 926
Altrichter v. INAMED

St. John v. Am. Home Prods. Corp. (Fen/Phen Litigation)             Wash. Super. Ct., No. 97-2-06368

Crane v. Hackett Assocs. (Securities Litigation)                    E.D. Pa., No. 98-5504

In re Holocaust Victims Assets Litigation (Swiss Banks)             E.D.N.Y., No. CV-96-4849

McCall v. John Hancock (Settlement Death Benefits)                  N.M. Cir. Ct., No. CV-2000-2818

Williams v. Weyerhaeuser Co. (Hardboard Siding
                                                                    Cal. Super. Ct., No. CV-995787
Litigation)

Kapustin v. YBM Magnex Int’l Inc. (Securities Litigation)           E.D. Pa., No. 98-CV-6599

Leff v. YBM Magnex Int’l Inc. (Securities Litigation)               E.D. Pa., No. 95-CV-89

In re PRK/LASIK Consumer Litigation                                 Cal. Super. Ct., No. CV-772894

Hill v. Galaxy Cablevision                                          N.D. Miss., No. 1:98CV51-D-D

Scott v. Am. Tobacco Co. Inc.                                       La. D. Ct., No. 96-8461

Jacobs v. Winthrop Financial Associates (Securities
                                                                    D. Mass., No. 99-CV-11363
Litigation)
Int’l Comm’n on Holocaust Era Ins. Claims – Worldwide               Former Secretary of State Lawrence
Outreach Program                                                    Eagleburger Commission

Bownes v. First USA Bank (Credit Card Litigation)                   Ala. Cir. Ct., No. CV-99-2479-PR



                  PORTLAND AREA OFFICE        10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                      26
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 40 of 75. PageID #: 430281

Whetman v. IKON (ERISA Litigation)                                   E.D. Pa., No. 00-87

Mangone v. First USA Bank (Credit Card Litigation)                   Ill. Cir. Ct., No. 99AR672a

In re Babcock and Wilcox Co. (Asbestos Related
                                                                     E.D. La., No. 00-10992
Bankruptcy)
Barbanti v. W.R. Grace and Co. (Zonolite / Asbestos
                                                                     Wash. Super. Ct., No. 00201756-6
Litigation)
                                                                     Cal. Super. Ct., No. J.C.C.P. 4042,
Brown v. Am. Tobacco
                                                                          711400

Wilson v. Servier Canada Inc. (Canadian Fen/Phen
                                                                     Ont. Super. Ct., No. 98-CV-158832
Litigation)

                                                                     S.D.N.Y. No. 87 B 20142, No. 87 B
In re Texaco Inc. (Bankruptcy)
                                                                     20143, No. 87 B 20144

Olinde v. Texaco (Bankruptcy, Oil Lease Litigation)                  M.D. La., No. 96-390

Gustafson v. Bridgestone/Firestone, Inc. (Recall Related
                                                                     S.D. Ill., No. 00-612-DRH
Litigation)

In re Bridgestone/Firestone Tires Prods. Liability Litigation        S.D. Ind., MDL No. 1373

Gaynoe v. First Union Corp. (Credit Card Litigation)                 N.C. Super. Ct., No. 97-CVS-16536

Carson v. Daimler Chrysler Corp. (Fuel O-Rings Litigation)           W.D. Tenn., No. 99-2896 TU A

Providian Credit Card Cases                                          Cal. Super. Ct., No. J.C.C.P. 4085

Fields v. Great Spring Waters of Am., Inc. (Bottled Water
                                                                     Cal. Super. Ct., No. 302774
Litigation)
Sanders v. Great Spring Waters of Am., Inc. (Bottled Water
                                                                     Cal. Super. Ct., No. 303549
Litigation)

Sims v. Allstate Ins. Co. (Diminished Auto Value Litigation)         Ill. Cir. Ct., No. 99-L-393A

Peterson v. State Farm Mutual Auto. Ins. Co. (Diminished
                                                                     Ill. Cir. Ct., No. 99-L-394A
Auto Value Litigation)
Microsoft I-V Cases (Antitrust Litigation Mirroring Justice
                                                                     Cal. Super. Ct., No. J.C.C.P. 4106
Dept.)
Westman v. Rogers Family Funeral Home, Inc. (Remains
                                                                     Cal. Super. Ct., No. C-98-03165
Handling Litigation)

Rogers v. Clark Equipment Co.                                        Ill. Cir. Ct., No. 97-L-20

Garrett v. Hurley State Bank (Credit Card Litigation)                Miss. Cir. Ct., No. 99-0337

Ragoonanan v. Imperial Tobacco Ltd. (Firesafe Cigarette
                                                                     Ont. Super. Ct., No. 00-CV-183165 CP
Litigation)

Dietschi v. Am. Home Prods. Corp. (PPA Litigation)                   W.D. Wash., No. C01-0306L

Dimitrios v. CVS, Inc. (PA Act 6 Litigation)                         Pa. C.P., No. 99-6209

Jones v. Hewlett-Packard Co. (Inkjet Cartridge Litigation)           Cal. Super. Ct., No. 302887




                  PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005     T 503-597-7697

                                                       27
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 41 of 75. PageID #: 430282

In re Tobacco Cases II (California Tobacco Litigation)             Cal. Super. Ct., No. J.C.C.P. 4042

Scott v. Blockbuster, Inc. (Extended Viewing Fees
                                                                   136th Tex. Jud. Dist., No. D 162-535
Litigation)

Anesthesia Care Assocs. v. Blue Cross of Cal.                      Cal. Super. Ct., No. 986677

Ting v. AT&T (Mandatory Arbitration Litigation)                    N.D. Cal., No. C-01-2969-BZ

In re W.R. Grace & Co. (Asbestos Related Bankruptcy)               Bankr. D. Del., No. 01-01139-JJF

Talalai v. Cooper Tire & Rubber Co. (Tire Layer Adhesion
                                                                   N.J. Super. Ct.,, No. MID-L-8839-00 MT
Litigation)
Kent v. Daimler Chrysler Corp. (Jeep Grand Cherokee Park-
                                                                   N.D. Cal., No. C01-3293-JCS
to-Reverse Litigation)
Int’l Org. of Migration – German Forced Labour
                                                                   Geneva, Switzerland
Compensation Programme
Madsen v. Prudential Federal Savings & Loan
                                                                   3rd Jud. Dist. Ct. Utah, No. C79-8404
(Homeowner’s Loan Account Litigation)
                                                                   Cal. Super. Ct., No. GIC 765441, No. GIC
Bryant v. Wyndham Int’l., Inc. (Energy Surcharge Litigation)
                                                                   777547

In re USG Corp. (Asbestos Related Bankruptcy)                      Bankr. D. Del., No. 01-02094-RJN

Thompson v. Metropolitan Life Ins. Co. (Race Related Sales
                                                                   S.D.N.Y., No. 00-CIV-5071 HB
Practices Litigation)

Ervin v. Movie Gallery Inc. (Extended Viewing Fees)                Tenn. Ch., No. CV-13007

Peters v. First Union Direct Bank (Credit Card Litigation)         M.D. Fla., No. 8:01-CV-958-T-26 TBM

National Socialist Era Compensation Fund                           Republic of Austria

In re Baycol Litigation                                            D. Minn., MDL No. 1431

Claims Conference–Jewish Slave Labour Outreach Program             German Government Initiative

Wells v. Chevy Chase Bank (Credit Card Litigation)                 Md. Cir. Ct., No. C-99-000202

Walker v. Rite Aid of PA, Inc. (PA Act 6 Litigation)               C.P. Pa., No. 99-6210

Myers v. Rite Aid of PA, Inc. (PA Act 6 Litigation)                C.P. Pa., No. 01-2771

In re PA Diet Drugs Litigation                                     C.P. Pa., No. 9709-3162

Harp v. Qwest Communications (Mandatory Arbitration Lit.)          Ore. Circ. Ct., No. 0110-10986

Tuck v. Whirlpool Corp. & Sears, Roebuck & Co. (Microwave
                                                                   Ind. Cir. Ct., No. 49C01-0111-CP-002701
Recall Litigation)
                                                                   1st Jud. D.C. N.M., No. D-0101-CV-
Allison v. AT&T Corp. (Mandatory Arbitration Litigation)
                                                                   20020041

Kline v. The Progressive Corp.                                     Ill. Cir. Ct., No. 01-L-6

Baker v. Jewel Food Stores, Inc. & Dominick’s Finer Foods,
                                                                   Ill. Cir. Ct., No. 00-L-9664
Inc. (Milk Price Fixing)



                  PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005    T 503-597-7697

                                                       28
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 42 of 75. PageID #: 430283

In re Columbia/HCA Healthcare Corp. (Billing Practices
                                                                   M.D. Tenn., MDL No. 1227
Litigation)

Foultz v. Erie Ins. Exchange (Auto Parts Litigation)               C.P. Pa., No. 000203053

Soders v. General Motors Corp. (Marketing Initiative
                                                                   C.P. Pa., No. CI-00-04255
Litigation)

Nature Guard Cement Roofing Shingles Cases                         Cal. Super. Ct., No. J.C.C.P. 4215

Curtis v. Hollywood Entm’t Corp. (Additional Rental
                                                                   Wash. Super. Ct., No. 01-2-36007-8 SEA
Charges)

Defrates v. Hollywood Entm’t Corp.                                 Ill. Cir. Ct., No. 02L707

Pease v. Jasper Wyman & Son, Merrill Blueberry Farms Inc.,
                                                                   Me. Super. Ct., No. CV-00-015
Allen’s Blueberry Freezer Inc. & Cherryfield Foods Inc.

West v. G&H Seed Co. (Crawfish Farmers Litigation)                 27th Jud. D. Ct. La., No. 99-C-4984-A

Linn v. Roto-Rooter Inc. (Miscellaneous Supplies Charge)           C.P. Ohio, No. CV-467403

McManus v. Fleetwood Enter., Inc. (RV Brake Litigation)            D. Ct. Tex., No. SA-99-CA-464-FB

Baiz v. Mountain View Cemetery (Burial Practices)                  Cal. Super. Ct., No. 809869-2

Stetser v. TAP Pharm. Prods, Inc. & Abbott Laboratories
                                                                   N.C. Super. Ct., No. 01-CVS-5268
(Lupron Price Litigation)
Richison v. Am. Cemwood Corp. (Roofing Durability
                                                                   Cal. Super. Ct., No. 005532
Settlement)

Cotten v. Ferman Mgmt. Servs. Corp.                                13th Jud. Cir. Fla., No. 02-08115

In re Pittsburgh Corning Corp. (Asbestos Related
                                                                   Bankr. W.D. Pa., No. 00-22876-JKF
Bankruptcy)

Mostajo v. Coast Nat’l Ins. Co.                                    Cal. Super. Ct., No. 00 CC 15165

Friedman v. Microsoft Corp. (Antitrust Litigation)                 Ariz. Super. Ct., No. CV 2000-000722

Multinational Outreach - East Germany Property Claims              Claims Conference

Davis v. Am. Home Prods. Corp. (Norplant Contraceptive
                                                                   D. La., No. 94-11684
Litigation)
Walker v. Tap Pharmaceutical Prods., Inc. (Lupron Price
                                                                   N.J. Super. Ct., No. CV CPM-L-682-01
Litigation)

Munsey v. Cox Communications (Late Fee Litigation)                 Civ. D. La., No. Sec. 9, 97 19571

Gordon v. Microsoft Corp. (Antitrust Litigation)                   4th Jud. D. Ct. Minn., No. 00-5994

Clark v. Tap Pharmaceutical Prods., Inc.                           5th Dist. App. Ct. Ill., No. 5-02-0316

Fisher v. Virginia Electric & Power Co.                            E.D. Va., No. 3:02-CV-431

Mantzouris v. Scarritt Motor Group, Inc.                           M.D. Fla., No. 8:03-CV-0015-T-30-MSS

                                                                   W. Va. Cir. Ct., No. 01-C-1530, 1531,
Johnson v. Ethicon, Inc. (Product Liability Litigation)
                                                                   1533, No. 01-C-2491 to 2500



                  PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                     29
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 43 of 75. PageID #: 430284

Schlink v. Edina Realty Title                                      4th Jud. D. Ct. Minn., No. 02-018380

Tawney v. Columbia Natural Res. (Oil & Gas Lease
                                                                   W. Va. Cir. Ct., No. 03-C-10E
Litigation)
White v. Washington Mutual, Inc. (Pre-Payment Penalty
                                                                   4th Jud. D. Ct. Minn., No. CT 03-1282
Litigation)
Acacia Media Techs. Corp. v. Cybernet Ventures Inc.,
                                                                   C.D. Cal., No. SACV03-1803 GLT (Anx)
(Patent Infringement Litigation)

Bardessono v. Ford Motor Co. (15 Passenger Vans)                   Wash. Super. Ct., No. 32494

Gardner v. Stimson Lumber Co. (Forestex Siding Litigation)         Wash. Super. Ct., No. 00-2-17633-3SEA

Poor v. Sprint Corp. (Fiber Optic Cable Litigation)                Ill. Cir. Ct., No. 99-L-421

Thibodeau v. Comcast Corp.                                         E.D. Pa., No. 04-CV-1777

Cazenave v. Sheriff Charles C. Foti (Strip Search Litigation)      E.D. La., No. 00-CV-1246

National Assoc. of Police Orgs., Inc. v. Second Chance
                                                                   Mich. Cir. Ct., No. 04-8018-NP
Body Armor, Inc. (Bullet Proof Vest Litigation)

Nichols v. SmithKline Beecham Corp. (Paxil)                        E.D. Pa., No. 00-6222

Yacout v. Federal Pacific Electric Co. (Circuit Breaker)           N.J. Super. Ct., No. MID-L-2904-97

Lewis v. Bayer AG (Baycol)                                         1st Jud. Dist. Ct. Pa., No. 002353

In re Educ. Testing Serv. PLT 7-12 Test Scoring Litigation         E.D. La., MDL No. 1643

Stefanyshyn v. Consol. Indus. Corp. (Heat Exchanger)               Ind. Super. Ct., No. 79 D 01-9712-CT-59

Barnett v. Wal-Mart Stores, Inc.                                   Wash. Super. Ct., No. 01-2-24553-8 SEA

In re Serzone Prods. Liability Litigation                          S.D. W. Va., MDL No. 1477

Ford Explorer Cases                                                Cal. Super. Ct., No. J.C.C.P. 4226 & 4270

In re Solutia Inc. (Bankruptcy)                                    S.D.N.Y., No. 03-17949-PCB

In re Lupron Marketing & Sales Practices Litigation                D. Mass., MDL No. 1430

Morris v. Liberty Mutual Fire Ins. Co.                             D. Okla., No. CJ-03-714

Bowling, et al. v. Pfizer Inc. (Bjork-Shiley Convexo-Concave
                                                                   S.D. Ohio, No. C-1-91-256
Heart Valve)

Thibodeaux v. Conoco Philips Co.                                   D. La., No. 2003-481

Morrow v. Conoco Inc.                                              D. La., No. 2002-3860

Tobacco Farmer Transition Program                                  U.S. Dept. of Agric.

Perry v. Mastercard Int’l Inc.                                     Ariz. Super. Ct., No. CV2003-007154

Brown v. Credit Suisse First Boston Corp.                          C.D. La., No. 02-13738



                  PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005        T 503-597-7697

                                                      30
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 44 of 75. PageID #: 430285

In re Unum Provident Corp.                                          D. Tenn., No. 1:03-CV-1000

In re Ephedra Prods. Liability Litigation                           D.N.Y., MDL No. 1598

Chesnut v. Progressive Casualty Ins. Co.                            Ohio C.P., No. 460971

Froeber v. Liberty Mutual Fire Ins. Co.                             Ore. Cir. Ct., No. 00C15234

Luikart v. Wyeth Am. Home Prods. (Hormone Replacement)              W. Va. Cir. Ct., No. 04-C-127

Salkin v. MasterCard Int’l Inc. (Pennsylvania)                      Pa. C.P., No. 2648

Rolnik v. AT&T Wireless Servs., Inc.                                N.J. Super. Ct., No. L-180-04

Singleton v. Hornell Brewing Co. Inc. (Arizona Ice Tea)             Cal. Super. Ct., BC No. 288 754

Becherer v. Qwest Commc’ns Int’l, Inc.                              Ill. Cir. Ct., No. 02-L140

Clearview Imaging v. Progressive Consumers Ins. Co.                 Fla. Cir. Ct., No. 03-4174

Mehl v. Canadian Pacific Railway, Ltd                               D.N.D., No. A4-02-009

Murray v. IndyMac Bank. F.S.B                                       N.D. Ill., No. 04 C 7669

Gray v. New Hampshire Indemnity Co., Inc.                           Ark. Cir. Ct., No. CV-2002-952-2-3

George v. Ford Motor Co.                                            M.D. Tenn., No. 3:04-0783

Allen v. Monsanto Co.                                               W. Va. Cir. Ct., No. 041465

Carter v. Monsanto Co.                                              W. Va. Cir. Ct., No. 00-C-300

Carnegie v. Household Int’l, Inc.                                   N. D. Ill., No. 98-C-2178

Daniel v. AON Corp.                                                 Ill. Cir. Ct., No. 99 CH 11893

In re Royal Ahold Securities and “ERISA” Litigation                 D. Md., MDL No. 1539

In re Pharmaceutical Industry Average Wholesale Price
                                                                    D. Mass., MDL No. 1456
Litigation

Meckstroth v. Toyota Motor Sales, U.S.A., Inc.                      24th Jud. D. Ct. La., No. 583-318

Walton v. Ford Motor Co.                                            Cal. Super. Ct., No. SCVSS 126737

Hill v. State Farm Mutual Auto Ins. Co.                             Cal. Super. Ct., BC No. 194491

First State Orthopaedics et al. v. Concentra, Inc., et al.          E.D. Pa. No. 2:05-CV-04951-AB

Sauro v. Murphy Oil USA, Inc.                                       E.D. La., No. 05-4427

In re High Sulfur Content Gasoline Prods. Liability Litigation      E.D. La., MDL No. 1632

Homeless Shelter Compensation Program                               City of New York

Rosenberg v. Academy Collection Service, Inc.                       E.D. Pa., No. 04-CV-5585



                   PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                      31
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 45 of 75. PageID #: 430286

Chapman v. Butler & Hosch, P.A.                                    2nd Jud. Cir. Fla., No. 2000-2879

In re Vivendi Universal, S.A. Securities Litigation                S.D.N.Y., No. 02-CIV-5571 RJH

Desportes v. American General Assurance Co.                        Ga. Super. Ct., No. SU-04-CV-3637

In re: Propulsid Products Liability Litigation                     E.D. La., MDL No. 1355

Baxter v. The Attorney General of Canada (In re Residential
                                                                   Ont. Super. Ct., No. 00-CV-192059 CP
Schools Class Action Litigation)
                                                                   13th Tenn. Jud. Dist. Ct., No. CT-002506-
McNall v. Mastercard Int’l, Inc. (Currency Conversion Fees)
                                                                   03
Lee v. Allstate                                                    Ill. Cir. Ct., No. 03 LK 127

Turner v. Murphy Oil USA, Inc.                                     E.D. La., No. 2:05-CV-04206-EEF-JCW

Carter v. North Central Life Ins. Co.                              Ga. Super. Ct., No. SU-2006-CV-3764-6

Harper v. Equifax                                                  E.D. Pa., No. 2:04-CV-03584-TON

Beasley v. Hartford Insurance Co. of the Midwest                   Ark. Cir. Ct., No. CV-2005-58-1

Springer v. Biomedical Tissue Services, LTD (Human Tissue          Ind. Cir. Ct., No. 1:06-CV-00332-SEB-
Litigation)                                                        VSS

Spence v. Microsoft Corp. (Antitrust Litigation)                   Wis. Cir. Ct., No. 00-CV-003042

Pennington v. The Coca Cola Co. (Diet Coke)                        Mo. Cir. Ct., No. 04-CV-208580

Sunderman v. Regeneration Technologies, Inc. (Human
                                                                   S.D. Ohio, No. 1:06-CV-075-MHW
Tissue Litigation)

Splater v. Thermal Ease Hydronic Systems, Inc.                     Wash. Super. Ct., No. 03-2-33553-3-SEA

Peyroux v. The United States of America (New Orleans
                                                                   E.D. La., No. 06-2317
Levee Breech)

Chambers v. DaimlerChrysler Corp. (Neon Head Gaskets)              N.C. Super. Ct., No. 01:CVS-1555

Ciabattari v. Toyota Motor Sales, U.S.A., Inc. (Sienna Run
                                                                   N.D. Cal., No. C-05-04289-BZ
Flat Tires)

In re Bridgestone Securities Litigation                            M.D. Tenn., No. 3:01-CV-0017

In re Mutual Funds Investment Litigation (Market Timing)           D. Md., MDL No. 1586

Accounting Outsourcing v. Verizon Wireless                         M.D. La., No. 03-CV-161

Hensley v. Computer Sciences Corp.                                 Ark. Cir. Ct., No. CV-2005-59-3

Peek v. Microsoft Corporation                                      Ark. Cir. Ct., No. CV-2006-2612

Reynolds v. The Hartford Financial Services Group, Inc.            D. Or., No. CV-01-1529 BR

Schwab v. Philip Morris USA, Inc.                                  E.D.N.Y., No. CV-04-1945

Zarebski v. Hartford Insurance Co. of the Midwest                  Ark. Cir. Ct., No. CV-2006-409-3



                    PORTLAND AREA OFFICE     10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                      32
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 46 of 75. PageID #: 430287

In re Parmalat Securities Litigation                               S.D.N.Y., MDL No. 1653 (LAK)

Beasley v. The Reliable Life Insurance Co.                         Ark. Cir. Ct., No. CV-2005-58-1

Sweeten v. American Empire Insurance Company                       Ark. Cir. Ct., No. 2007-154-3

Govt. Employees Hospital Assoc. v. Serono Int., S.A.               D. Mass., No. 06-CA-10613-PBS

Gunderson v. Focus Healthcare Management, Inc.                     14th Jud. D. Ct. La., No. 2004-2417-D

Gunderson v. F.A. Richard & Associates, Inc., et al.               14th Jud. D. Ct. La., No. 2004-2417-D

Perez v. Manor Care of Carrollwood                                 13th Jud. Cir. Fla., No. 06-00574-E

Pope v. Manor Care of Carrollwood                                  13th Jud. Cir. Fla., No. 06-01451-B

West v. Carfax, Inc.                                               Ohio C.P., No. 04-CV-1898 (ADL)

Hunsucker v. American Standard Ins. Co. of Wisconsin               Ark. Cir. Ct., No. CV-2007-155-3

In re Conagra Peanut Butter Products Liability Litigation          N.D. Ga., MDL No. 1845 (TWT)

The People of the State of CA v. Universal Life Resources
                                                                   Cal. Super. Ct., No. GIC838913
(Cal DOI v. CIGNA)

Burgess v. Farmers Insurance Co., Inc.                             D. Okla., No. CJ-2001-292

Grays Harbor v. Carrier Corporation                                W.D. Wash., No. 05-05437-RBL

Perrine v. E.I. Du Pont De Nemours & Co.                           W. Va. Cir. Ct., No. 04-C-296-2

In re Alstom SA Securities Litigation                              S.D.N.Y., No. 03-CV-6595 VM

Brookshire Bros. v. Chiquita (Antitrust)                           S.D. Fla., No. 05-CIV-21962

Hoorman v. SmithKline Beecham                                      Ill. Cir. Ct., No. 04-L-715

Santos v. Government of Guam (Earned Income Tax Credit)            D. Guam, No. 04-00049

Johnson v. Progressive                                             Ark. Cir. Ct., No. CV-2003-513

Bond v. American Family Insurance Co.                              D. Ariz., No. CV06-01249-PXH-DGC

In re SCOR Holding (Switzerland) AG Litigation (Securities)        S.D.N.Y., No. 04-cv-7897

Shoukry v. Fisher-Price, Inc. (Toy Safety)                         S.D.N.Y., No. 07-cv-7182

In re: Guidant Corp. Plantable Defibrillators Prod’s Liab.
                                                                   D. Minn., MDL No. 1708
Litigation

Clark v. Pfizer, Inc. (Neurontin)                                  C.P. Pa., No. 9709-3162

Angel v. U.S. Tire Recovery (Tire Fire)                            W. Va. Cir. Ct., No. 06-C-855

In re TJX Companies Retail Security Breach Litigation              D. Mass., MDL No. 1838

Webb v. Liberty Mutual Insurance Co.                               Ark. Cir. Ct., No. CV-2007-418-3


                   PORTLAND AREA OFFICE      10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                     33
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 47 of 75. PageID #: 430288

Shaffer v. Continental Casualty Co. (Long Term Care Ins.)          C.D. Cal., No. SACV06-2235-PSG

Palace v. DaimlerChrysler (Defective Neon Head Gaskets)            Ill. Cir. Ct., No. 01-CH-13168

Lockwood v. Certegy Check Services, Inc. (Stolen Financial
                                                                   M.D. Fla., No. 8:07-cv-1434-T-23TGW
Data)

Sherrill v. Progressive Northwestern Ins. Co.                      18th D. Ct. Mont., No. DV-03-220

Gunderson v. F.A. Richard & Assocs., Inc. (AIG)                    14th Jud. D. Ct. La., No. 2004-2417-D

Jones v. Dominion Resources Services, Inc.                         S.D. W. Va., No. 2:06-cv-00671

Gunderson v. F.A. Richard & Assocs., Inc. (Wal-Mart)               14th Jud. D. Ct. La., No. 2004-2417-D

In re Trans Union Corp. Privacy Litigation                         N.D. Ill., MDL No. 1350

Gudo v. The Administrator of the Tulane Ed. Fund                   La. D. Ct., No. 2007-C-1959

Guidry v. American Public Life Insurance Co.                       14th Jud. D. Ct. La., No. 2008-3465

McGee v. Continental Tire North America                            D.N.J., No. 2:06-CV-06234 (GEB)

Sims v. Rosedale Cemetery Co.                                      W. Va. Cir. Ct., No. 03-C-506

Gunderson v. F.A. Richard & Assocs., Inc. (Amerisafe)              14th Jud. D. Ct. La., No. 2004-002417

In re Katrina Canal Breaches Consolidated Litigation               E.D. La., No. 05-4182

In re Department of Veterans Affairs (VA) Data Theft
                                                                   D.D.C., MDL No. 1796
Litigation

Dolen v. ABN AMRO Bank N.V. (Callable CD’s)                        Ill. Cir. Ct., No. 01-L-454 and No. 01-L-493

Pavlov v. CNA (Long Term Care Insurance)                           N.D. Ohio, No. 5:07cv2580

Steele v. Pergo( Flooring Products)                                D. Or., No. 07-CV-01493-BR

Opelousas Trust Authority v. Summit Consulting                     27th Jud. D. Ct. La., No. 07-C-3737-B

Little v. Kia Motors America, Inc. (Braking Systems)               N.J. Super. Ct., No. UNN-L-0800-01

Boone v. City of Philadelphia (Prisoner Strip Search)              E.D. Pa., No. 05-CV-1851

In re Countrywide Customer Data Breach Litigation                  W.D. Ky., MDL No.1998

Miller v. Basic Research (Weight-loss Supplement)                  D. Utah, No. 2:07-cv-00871-TS

Gunderson v. F.A. Richard & Assocs., Inc. (Cambridge)              14th Jud. D. Ct. La., No. 2004-002417

Weiner v. Snapple Beverage Corporation                             S.D.N.Y., No. 07-CV-08742

Holk v. Snapple Beverage Corporation                               D.N.J., No. 3:07-CV-03018-MJC-JJH

Coyle v. Hornell Brewing Co. (Arizona Iced Tea)                    D.N.J., No. 08-CV-2797-JBS-JS

In re Heartland Data Security Breach Litigation                    S.D. Tex., MDL No. 2046



                 PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                     34
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 48 of 75. PageID #: 430289

Satterfield v. Simon & Schuster, Inc. (Text Messaging)               N.D. Cal., No. 06-CV-2893 CW

Schulte v. Fifth Third Bank (Overdraft Fees)                         N.D. Ill., No. 1:09-CV-06655

                                                                     D.D.C., No. 1:10-CV-00232 as part of MDL
Trombley v. National City Bank (Overdraft Fees)
                                                                     2036 (S.D. Fla.)

Vereen v. Lowe’s Home Centers (Defective Drywall)                    Ga. Super. Ct., No. SU10-CV-2267B

                                                                     D. Conn, No. 3:10-cv-01448 as part MDL
Mathena v. Webster Bank, N.A. (Overdraft Fees)
                                                                     2036 (S.D. Fla.)

Delandro v. County of Allegheny (Prisoner Strip Search)              W.D. Pa., No. 2:06-cv-00927

Gunderson v. F.A. Richard & Assocs., Inc. (First Health)             14th Jud. D. Ct. La., No. 2004-002417

Williams v. Hammerman & Gainer, Inc. (Hammerman)                     27th Jud. D. Ct. La., No. 11-C-3187-B

Williams v. Hammerman & Gainer, Inc. (Risk Management)               27th Jud. D. Ct. La., No. 11-C-3187-B

Williams v. Hammerman & Gainer, Inc. (SIF Consultants)               27th Jud. D. Ct. La., No. 11-C-3187-B

Gwiazdowski v. County of Chester (Prisoner Strip Search)             E.D. Pa., No. 2:08cv4463

Williams v. S.I.F. Consultants (CorVel Corporation)                  27th Jud. D. Ct. La., No. 09-C-5244-C

 Sachar v. Iberiabank Corporation (Overdraft Fees)                   S.D. Fla., MDL No. 2036

 LaCour v. Whitney Bank (Overdraft Fees)                             M.D. Fla., No. 8:11cv1896

 Lawson v. BancorpSouth (Overdraft Fees)                             W.D. Ark., No. 1:12cv1016

 McKinley v. Great Western Bank (Overdraft Fees)                     S.D. Fla., MDL No. 2036

 Wolfgeher v. Commerce Bank (Overdraft Fees)                         S.D. Fla., MDL No. 2036

 Harris v. Associated Bank (Overdraft Fees)                          S.D. Fla., MDL No. 2036

 Case v. Bank of Oklahoma (Overdraft Fees)                           S.D. Fla., MDL No. 2036

 Nelson v. Rabobank, N.A. (Overdraft Fees)                           Cal. Super. Ct., No. RIC 1101391

 Fontaine v. Attorney General of Canada (Stirland Lake and
                                                                     Ont. Super. Ct., No. 00-CV-192059 CP
 Cristal Lake Residential Schools)

 Opelousas General Hospital Authority v. FairPay Solutions           27th Jud. D. Ct. La., No. 12-C-1599-C

 Marolda v. Symantec Corporation (Software Upgrades)                 N.D. Cal., No. 3:08-cv-05701

 In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
 of Mexico, on April 20, 2010—Economic and Property                  E.D. La., MDL No. 2179
 Damages Settlement
 In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
                                                                     E.D. La., MDL No. 2179
 of Mexico, on April 20, 2010—Medical Benefits Settlement
 Vodanovich v. Boh Brothers Construction (Hurricane
                                                                     E.D. La., No. 05-cv-4191
 Katrina Levee Breaches)

 Gessele et al. v. Jack in the Box, Inc.                             D. Or., No. 3:10-cv-960


                   PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                       35
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 49 of 75. PageID #: 430290

 RBS v. Citizens Financial Group, Inc. (Overdraft Fees)             S.D. Fla., MDL No. 2036

 Mosser v. TD Bank, N.A. (Overdraft Fees)                           S.D. Fla., MDL No. 2036

 In re Payment Card Interchange Fee and Merchant Discount
 Antitrust Litigation (Mastercard & Visa) – 2013 & 2019             E.D.N.Y., MDL No. 1720
 Notice Programs

 Saltzman v. Pella Corporation (Building Products)                  N.D. Ill., No. 06-cv-4481

 In re Zurn Pex Plumbing, Products Liability Litigation             D. Minn., MDL No. 1958

 Blahut v. Harris, N.A. (Overdraft Fees)                            S.D. Fla., MDL No. 2036

 Eno v. M & I Marshall & Ilsley Bank (Overdraft Fees)               S.D. Fla., MDL No. 2036

 Casayuran v. PNC Bank (Overdraft Fees)                             S.D. Fla., MDL No. 2036

 Anderson v. Compass Bank (Overdraft Fees)                          S.D. Fla., MDL No. 2036

 Evans, et al. v. TIN, Inc. (Environmental)                         E.D. La. No. 2:11-cv-02067

 Opelousas General Hospital Authority v. Qmedtrix
                                                                    27th Jud. D. Ct. La., No. 12-C-1599-C
 Systems, Inc.

 Williams v. SIF Consultants of Louisiana, Inc. et al.              27th Jud. D. Ct. La., No. 09-C-5244-C

 Miner v. Philip Morris Companies, Inc. et al.                      Ark. Cir. Ct., No. 60CV03-4661

 Fontaine v. Attorney General of Canada (Mistassini Hostels         Qué. Super. Ct., No. 500-06-000293-056
 Residential Schools)                                               & No. 550-06-000021-056 (Hull)
                                                                    Ont. Super. Ct., No. CV-XX-XXXXXXX-
 Glube et al. v. Pella Corporation et al. (Building Products)
                                                                    00CP

Yarger v. ING Bank                                                  D. Del., No. 11-154-LPS

Price v. BP Products North America                                  N.D. Ill, No. 12-cv-06799

National Trucking Financial Reclamation Services, LLC et
                                                                    E.D. Ark., No. 4:13-cv-00250-JMM
al. v. Pilot Corporation et al.

Johnson v. Community Bank, N.A. et al. (Overdraft Fees)             M.D. Pa., No. 3:12-cv-01405-RDM

Rose v. Bank of America Corporation, et al. (TCPA)                  N.D. Cal., No. 11-cv-02390-EJD

McGann, et al., v. Schnuck Markets, Inc. (Data Breach)              Mo. Cir. Ct., No. 1322-CC00800

Simmons v. Comerica Bank, N.A. (Overdraft Fees)                     S.D. Fla., MDL No. 2036

George Raymond Williams, M.D., Orthopedic Surgery, a
                                                                    27th Jud. D. Ct. La., No. 09-C-5242-B
Professional Medical, LLC, et al. v. Bestcomp, Inc., et al.

Simpson v. Citizens Bank (Overdraft Fees)                           E.D. Mich, No. 2:12-cv-10267

In re Plasma-Derivative Protein Therapies Antitrust
                                                                    N.D. Ill, No. 09-CV-7666
Litigation

In re Dow Corning Corporation (Breast Implants)                     E.D. Mich., No. 00-X-0005




                   PORTLAND AREA OFFICE       10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                      36
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 50 of 75. PageID #: 430291

Mello et al v. Susquehanna Bank (Overdraft Fees)                       S.D. Fla., MDL No. 2036

Wong et al. v. Alacer Corp. (Emergen-C)                                Cal. Super. Ct., No. CGC-12-519221

In re American Express Anti-Steering Rules
                                                                       E.D.N.Y., 11-MD-2221, MDL No. 2221
Antitrust Litigation (II) (Italian Colors Restaurant)

Costello v. NBT Bank (Overdraft Fees)                                  Sup. Ct. Del Cnty., N.Y., No. 2011-1037

Gulbankian et al. v. MW Manufacturers, Inc.                            D. Mass., No. 10-CV-10392

Hawthorne v. Umpqua Bank (Overdraft Fees)                              N.D. Cal., No. 11-cv-06700-JST

                                                                       Civil D. Ct., Parish of Orleans, La., No.
Smith v. City of New Orleans
                                                                       2005-05453

Adkins et al. v. Nestlé Purina PetCare Company et al.                  N.D. Ill., No. 1:12-cv-02871

                                                                       Ore. Cir., County of Multnomah, No. 1112-
Scharfstein v. BP West Coast Products, LLC
                                                                       17046
Given v. Manufacturers and Traders Trust Company a/k/a
                                                                       S.D. Fla., MDL No. 2036
M&T Bank (Overdraft Fees)
 In re MI Windows and Doors Products Liability Litigation
                                                                       D. S.C., MDL No. 2333
 (Building Products)

 Childs et al. v. Synovus Bank, et al. (Overdraft Fees)                S.D. Fla., MDL No. 2036

                                                                       E.D. La., No. 2:10-cv-01505-JCZ-KWR as
 Steen v. Capital One, N.A. (Overdraft Fees)
                                                                       part of S.D. Fla., MDL No. 2036
                                                                       12th Jud. Cir. Ct., Sarasota Cnty, Fla.,
Kota of Sarasota, Inc. v. Waste Management Inc. of Florida
                                                                       No. 2011-CA-008020NC
 In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
 of Mexico, on April 20, 2010—Economic and Property                    E.D. La., MDL No. 2179
 Damages Settlement (Claim Deadline Notice)

Dorothy Williams d/b/a Dot’s Restaurant v. Waste Away                  Cir. Ct., Lawrence Cnty, Ala., No. 42-cv-
Group, Inc.                                                            2012- 900001.00

In re: Energy Future Holdings Corp., et al. (Asbestos Claims
                                                                       Bankr. D. Del., No. 14-10979(CSS)
Bar Notice)

Gattinella v. Michael Kors (USA), Inc., et al.                         S.D.N.Y., No. 14-civ-5731 (WHP)

Kerry T. Thibodeaux, M.D. (A Professional Medical
                                                                       27th Jud. D. Ct. La., No. 13-C-3212
Corporation) v. American Lifecare, Inc.

Russell Minoru Ono v. Head Racquet Sports USA                          C.D.Cal., No. 2:13-cv-04222-FMO(AGRx)

Opelousas General Hospital Authority v. PPO Plus, L.L.C.,
                                                                       27th Jud. D. Ct. La., No. 13-C-5380
et al.

In re: Shop-Vac Marketing and Sales Practices Litigation               M.D. Pa., MDL No. 2380

In re: Caterpillar, Inc. C13 and C15 Engine Products Liability
                                                                       D. N.J., MDL No. 2540
Litigation

In Re: Citrus Canker Litigation                                        11th Jud. Cir., Fla., No. 03-8255 CA 13



                   PORTLAND AREA OFFICE          10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                         37
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 51 of 75. PageID #: 430292

Whitton v. Deffenbaugh Industries, Inc., et al.                      D. Kan., No. 2:12-cv-02247
Gary, LLC v. Deffenbaugh Industries, Inc., et al.                    D. Kan., No. 2:13-cv-2634
                                                                     N.D. Fla., No. 1:10-cv-00090 as part of
Swift v. BancorpSouth Bank (Overdraft Fees)
                                                                     MDL 2036 (S.D. Fla.)
                                                                     Sup. Ct. Conn., No. X10-UWY-CV-12-
Forgione v. Webster Bank N.A. (Overdraft Fees)
                                                                     6015956-S

Small v. BOKF, N.A.                                                  D. Col., No. 13-cv-01125

Anamaria Chimeno-Buzzi & Lakedrick Reed v. Hollister Co.
                                                                     S.D. Fla., No. 14-cv-23120-MGC
& Abercrombie & Fitch Co.

                                                                     N.D. Cal., MDL No. 2420, 4:13-MD-02420-
In Re: Lithium Ion Batteries Antitrust Litigation
                                                                     YGR

MSPA Claims 1, LLC v. IDS Property Casualty Insurance
                                                                     11th Jud. Cir. Fla, No. 15-27940-CA-21
Company

Glaske v. Independent Bank Corporation (Overdraft Fees)              Cir. Ct. Mich., No. 13-009983-CZ

In re: HSBC Bank USA, N.A., Checking Account Overdraft
                                                                     Sup. Ct. N.Y., No. 650562/11
Litigation

In re: Volkswagen “Clean Diesel” Marketing, Sales Practices
                                                                     N.D. Cal., MDL No. 2672
and Product Liability Litigation (Bosch)

Hawkins v. First Tennessee Bank, N.A., et al. (Overdraft
                                                                     13th Jud. Cir. Tenn., No. CT-004085-11
Fees)

Greater Chautauqua Federal Credit Union v. Kmart Corp., et
                                                                     N.D. Ill., No. 1:15-cv-02228
al. (Data Breach)

Bias v. Wells Fargo & Company, et al. (Broker’s Price
                                                                     N.D. Cal., No 4:12-cv-00664-YGR
Opinions)

Klug v. Watts Regulator Company (Product Liability)                  D. Neb., No. 8:15-cv-00061-JFB-FG3

Ratzlaff et al. v. BOKF, NA d/b/a Bank of Oklahoma, et al.
                                                                     Dist. Ct. Okla., No. CJ-2015-00859
(Overdraft Fees)

Morton v. Greenbank (Overdraft Fees)                                 20th Jud. Dist. Tenn., No. 11-135-IV

Jacobs, et al. v. Huntington Bancshares Inc., et al. (FirstMerit
                                                                     Ohio C.P., No. 11CV000090
Overdraft Fees)

Farnham v. Caribou Coffee Company, Inc. (TCPA)                       W.D. Wis., No. 16-cv-00295-WMC

Gottlieb v. Citgo Petroleum Corporation (TCPA)                       S.D. Fla., No. 9:16-cv-81911

McKnight et al. v. Uber Technologies, Inc. et al.                    N.D. Cal., No 3:14-cv-05615-JST

Lewis v. Flue-Cured Tobacco Cooperative Stabilization                N.C. Gen. Ct of Justice, Sup. Ct. Div., No.
Corporation (n/k/a United States Tobacco Cooperative, Inc.)          05 CVS 188, No. 05 CVS 1938

T.A.N. v. PNI Digital Media, Inc.                                    S.D. GA., No. 2:16-cv-132-LGW-RSB.

In re: Syngenta Litigation                                           4th Jud. Dist. Minn., No. 27-CV-15-3785




                   PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                       38
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 52 of 75. PageID #: 430293

The Financial Oversight and Management Board for Puerto
Rico as representative of Puerto Rico Electric Power Authority         D. Puerto Rico, No. 17-04780(LTS)
(“PREPA”) (Bankruptcy)

Reilly v. Chipotle Mexican Grill, Inc.                                 S.D. Fla., No. 1:15-cv-23425-MGC

Ma et al. v. Harmless Harvest Inc. (Coconut Water)                     E.D.N.Y., No. 2:16-cv-07102-JMA-SIL

Mahoney v TT of Pine Ridge, Inc.                                       S.D. Fla., No. 9:17-cv-80029-DMM

Sobiech v. U.S. Gas & Electric, Inc., i/t/d/b/a Pennsylvania Gas
                                                                       E.D. Penn., No. 2:14-cv-04464-GAM
& Electric, et al.

Alexander M. Rattner v. Tribe App., Inc., and                          S.D. Fla., No. 1:17-cv-21344-UU and
Kenneth Horsley v. Tribe App., Inc.,                                   No. 1:17-cv-23111-JLK

Gordon, et al. v. Amadeus IT Group, S.A., et al.                       S.D.N.Y. No. 1:15-cv-05457-KPF

Masson v. Tallahassee Dodge Chrysler Jeep, LLC (TCPA)                  S.D. Fla., No. 1:17-cv-22967-FAM

Orlander v. Staples, Inc.                                              S.D. NY, No. 13-CV-0703

Larey v. Allstate Property and Casualty Insurance Company              W.D. Kan., No. 4:14-cv-04008-SOF

                                                                       Cal. Sup. Court, County of Alameda, No.
Larson v. John Hancock Life Insurance Company (U.S.A.)
                                                                       RG16 813803

Alaska Electrical Pension Fund, et al. v. Bank of America N.A
                                                                       S.D.N.Y., No. 14-cv-7126 (JMF)
et al. (ISDAfix Instruments)

Falco et al. v. Nissan North America, Inc. et al. (Engine – CA &       C.D. Cal., No. 2:13-cv-00686 DDP
WA)                                                                    (MANx)

Pantelyat, et al v. Bank of America, N.A. et al. (Overdraft/Uber)      S.D.N.Y., No. 16-cv-08964-AJN

In re: Parking Heaters Antitrust Litigation                            E.D.N.Y., No. 15-MC-0940-DLI-JO

Wallace, et al, v. Monier Lifetile LLC, et al.                         Sup. Ct. Cal., No. SCV-16410

In re: Windsor Wood Clad Window Products Liability Litigation          E.D. Wis., MDL No. 16-MD-02688

Farrell v. Bank of America, N.A. (Overdraft)                           S.D. Cal., No. 3:16-cv-00492-L-WVG

Hale v. State Farm Mutual Automobile Insurance Company,
                                                                       S.D. Ill., No. 12-cv-0660-DRH
et al.

Callaway v. Mercedes-Benz USA, LLC (Seat Heaters)                      C.D. Cal., No. 8:14-cv-02011–JVS-DFM

Poseidon Concepts Corp. et al. (Canadian Securities
                                                                       Ct. of QB of Alberta, No. 1301-04364
Litigation)
In re: Takata Airbag Products Liability Litigation (OEMs –
                                                                       S.D. Fla, MDL No. 2599
BMW, Mazda, Subaru, Toyota, Honda, and Nissan)
Watson v. Bank of America Corporation et al.;                          Sup. Ct. of B.C., No. VLC-S-S-112003;
Bancroft-Snell et al. v. Visa Canada Corporation et al.;               Ontario Sup. Ct., No. CV-11-426591;
Bakopanos v. Visa Canada Corporation et al.;                           Sup. Ct. of Quebec, No. 500-06-00549-
Macaronies Hair Club and Laser Center Inc. operating as Fuze           101; Ct. of QB of Alberta, No. 1203-18531;


                    PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                         39
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 53 of 75. PageID #: 430294

Salon v. BofA Canada Bank et al.;                                       Ct. of QB of Saskatchewan, No. 133 of
Hello Baby Equipment Inc. v. BofA Canada Bank and others                2013
(Visa and Mastercard Canadian Interchange Fees)
Vergara, et al., v. Uber Technologies, Inc. (TCPA)                      N.D. Ill., No. 1:15-CV-06972

                                                                        Ore. Cir., County of Multnomah, No. 0803-
Surrett et al. v. Western Culinary Institute, et al.
                                                                        03530

Kohl's - Underwood v. Kohl's Department Stores, Inc., et al.
                                                                        E.D. Penn., No. 2:15-cv-00730
(Cert. Notice)

Ajose et al. v. Interline Brands Inc. (Plumbing Fixtures)               M.D. Tenn., No. 3:14-cv-01707

Gergetz v. Telenav (TCPA)                                               N.D. Cal., No. 5:16-cv-4261

Raffin v. Medicredit, Inc., et al.                                      C.D. Cal., No 15-cv-4912

First Impressions Salon, Inc. v. National Milk Producers
                                                                        S.D. Ill., No. 3:13-cv-00454
Federation, et al.

Abante Rooter and Plumbing v. Pivotal Payments Inc., d/b/a/
                                                                        N.D. Cal., No. 3:16-cv-05486
Capital Processing Network and CPN) (TCPA)

Dipuglia v. US Coachways, Inc. (TCPA)                                   S.D. Fla., No. 1:17-cv-23006-MGC

Knapper v. Cox Communications                                           D. Ariz., No. 2:17-cv-00913

Martin v. Trott (MI - Foreclosure)                                      E.D. Mich., No. 2:15-cv-12838

Cowen v. Lenny & Larry's Inc.                                           N.D. Ill., No. 1:17-cv-01530
Al's Pals Pet Card, LLC, et al v. Woodforest National Bank,
                                                                        S.D. Tex., No. 4:17-cv-3852
N.A., et al.
In Re: Community Health Systems, Inc. Customer Data
                                                                        N.D. Ala., MDL No. 2595, 2:15-CV-222
Security Breach Litigation
Tashica Fulton-Green et al. v. Accolade, Inc.                           E.D. Penn., No. 2:18-cv-00274
37 Besen Parkway, LLC v. John Hancock Life Insurance
                                                                        S.D.N.Y., No. 15-cv-9924
Company (U.S.A.)
Stahl v. Bank of the West                                               Sup. Ct. Cal., No. BC673397
Parsons v. Kimpton Hotel & Restaurant Group, LLC (Data
                                                                        N.D. Cal., No. 3:16-cv-05387
Breach)
Waldrup v. Countrywide                                                  C.D. Cal., No. 2:13-cv-08833
In re: Valley Anesthesiology Consultants, Inc. Data Breach
                                                                        Sup. Ct. Cal., No. CV2016-013446
Litigation
Naiman v. Total Merchant Services, Inc., et al. (TCPA)                  N.D. Cal., No. 4:17-cv-03806

In re Dealer Management Systems Antitrust Litigation                    N.D. Ill., MDL No. 2817, No. 18-cv-00864

In re HP Printer Firmware Update Litigation                             N.D. Cal., No. 5:16-cv-05820

Zaklit, et al. v. Nationstar Mortgage LLC, et al. (TCPA)                C.D. Cal., No. 5:15-CV-02190

Luib v. Henkel Consumer Goods Inc.                                      E.D.N.Y., No. 1:17-cv-03021

Lloyd, et al. v. Navy Federal Credit Union                              S.D. Cal., No. 17-cv-1280-BAS-RBB


                     PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005    T 503-597-7697

                                                          40
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 54 of 75. PageID #: 430295

Waldrup v. Countrywide Financial Corporation, et al.                  C.D. Cal., No. 2:13-cv-08833

Adlouni v. UCLA Health Systems Auxiliary, et al.                      Sup. Ct. Cal., No. BC589243

Di Filippo v. The Bank of Nova Scotia, et al. (Gold Market            Ontario Sup. Ct., No. CV-15-543005-
Instrument)                                                           00CP & No. CV-16-551067-00CP
                                                                      Ontario Sup Ct., No. CV-16-543833-
                                                                      00CP; Quebec Sup. Ct of Justice, No.
McIntosh v. Takata Corporation, et al.; Vitoratos, et al. v. Takata
                                                                      500-06-000723-144; & Court of Queen’s
Corporation, et al.; and Hall v. Takata Corporation, et al.
                                                                      Bench for Saskatchewan, No. QBG. 1284
                                                                      or 2015
                                                                      Quebec Ct., Dist. of Montreal, No. 500-06-
Rabin v. HP Canada Co., et al.
                                                                      000813-168
Lightsey, et al. v. South Carolina Electric & Gas Company, a          Ct. of Com. Pleas., S.C., No. 2017-CP-25-
Wholly Owned Subsidiary of SCANA, et al.                              335
In re: Comcast Corp. Set-Top Cable Television Box Antitrust
                                                                      E.D. Penn., No. 2:09-md-02034
Litigation
Henrikson v. Samsung Electronics Canada Inc.                          Ontario Sup. Ct., No. 2762-16cp

Burrow, et al. v. Forjas Taurus S.A., et al.                          S.D. Fla., No. 1:16-cv-21606-EGT

                                                                                                     Hilsoft-cv-142




                    PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005        T 503-597-7697

                                                        41
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 55 of 75. PageID #: 430296




                    Exhibit B
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 56 of 75. PageID #: 430297
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 57 of 75. PageID #: 430298
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 58 of 75. PageID #: 430299
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 59 of 75. PageID #: 430300
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 60 of 75. PageID #: 430301
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 61 of 75. PageID #: 430302
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 62 of 75. PageID #: 430303
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 63 of 75. PageID #: 430304
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 64 of 75. PageID #: 430305
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 65 of 75. PageID #: 430306
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 66 of 75. PageID #: 430307
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 67 of 75. PageID #: 430308
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 68 of 75. PageID #: 430309
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 69 of 75. PageID #: 430310
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 70 of 75. PageID #: 430311
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 71 of 75. PageID #: 430312




                    Exhibit C
        Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 72 of 75. PageID #: 430313




From:                                mail@msgbsvc.com on behalf of National Prescription Opiate Litigation
                                     <donotreply@OpioidsNegotiationClass.info>
Sent:
To:
Subject:                             HTML Sample -- Important Court-Authorized Notice – PLEASE READ



CAUTION: This email originated from outside of Epiq. Do not click links or open attachments unless you recognize the sender and
know the content is safe.


Please see the Court-authorized Class Notice issued in accordance with the September 11, 2019
Order of the U.S. District Court in In re National Prescription Opiate Litigation, MDL No. 2804 (N.D.
Ohio).

The Class Notice can be viewed by clicking here.

A copy of this notice is also being sent to your city or county by first-class U.S. Mail. Please note the
November 22, 2019 deadline if your city or county wishes to exclude itself from the Negotiation Class
certified by the U.S. District Court.

The Exclusion Request Form can be viewed by clicking here.

Details are in the linked Class Notice and may also be found at www.opioidsnegotiationclass.info.




Please note: This e-mail message was sent from a notification-only address that cannot accept
incoming e-mail. Please do not reply to this message.


If you would prefer not to receive further messages from this sender, please Click Here and confirm your request.




                                                                1
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 73 of 75. PageID #: 430314




                    Exhibit D
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 74 of 75. PageID #: 430315



    NPO Litigation
    PO Box 6727
    Portland, OR 97228�6727


                                                            Notice from the United States
                                                            District Court for the Northern
                                                                    District of Ohio

                                                    In re: National Prescription Opiate Litigation

                                                            November 22, 2019 Deadline




                                                                                   •
Case: 1:17-md-02804-DAP Doc #: 2959-1 Filed: 12/02/19 75 of 75. PageID #: 430316
